         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 1 of 127



Lawrence E. Henke
David L. Vicevich
Vicevich Law
3738 Harrison Ave.
Butte, MT 59701
Telephone: (406) 782-1111
Fax No.: (406) 782-4000
larry@vicevichlaw.com
dave@vicevichlaw.com
State Bar of MT No. 42337024/4791

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

DEIDRE LECHOWSKI-MERCADO, )
and OWEN MERCADO,             )                        Cause No. __________
                              )
                              )
                              )
              Plaintiffs,     )
                              )                        COMPLAINT AND
     vs.                      )                        DEMAND FOR JURY TRIAL
                              )
SEELEY SWAN HIGH SCHOOL, )
and MISSOULA COUNTY PUBLIC )
SCHOOL DISTRICT, a department )
Of MISSOULA COUNTY, MT        )
                              )
              Defendants.     )
                              )

       COMES NOW the Plaintiffs, Deidre Lechowski-Mercado and Owen Mercado,

by and through their counsel, Lawrence E. Henke, and for their Complaint against

Defendants, asserts and alleges as follows:



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 1 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 2 of 127



                                              I.
                                            Parties

1.   Plaintiff Owen Mercado (“Owen”) is and was a resident of Missoula County, at

     all times pertinent hereto.

2.   Plaintiff Deidre Lechowski-Mercado (“Deidre”) is and was a resident of Missoula

     County, at all times pertinent hereto.

3.   Defendant Seeley Swan High School is a public high school located at 456 Airport

     Rd., P.O. Box 416, Seeley Lake, MT 59868, located in Missoula County, MT.

4.   Defendant in Missoula County, MT.

                                           II.
                                  Venue and Jurisdiction

5.   Venue is proper in Federal District Court, Missoula Division, pursuant to

     28 U.S.C. § 1391(b)(2).

6.   This Court has personal jurisdiction over the parties to this lawsuit because all

     Defendants conduct their business in the State of Montana.

7.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

8.   All conditions precedent for demand to a county government agency have been

     satisfied.

                                         III.
                                 Summary of the Lawsuit

9.   Verbal bigotry, such as “NIGGER”, “FAGGOT”, “FUCKBOI”, “FENCE

     JUMPER” and/or “BORDER JUMPER” are words routinely used by students

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 2 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 3 of 127



     and teachers alike at Seeley Swan High School (“SSHS”). These words have

     been used as an ongoing, school sponsored, discriminative assault against Owen,

     a minority student at SSHS.

10. SSHS and Missoula County Public School District (“MCPSD”) were made aware

     of the student activity against Owen, eighteen (18) known offender students were

     identified to SSHS and MCPSD, and they were advised further that at least three

     (3) teachers were also discrimination perpetrators, and they – SSHS and MCPSD

     – did not address the discrimination and harassment in accord with their duties

     and the law, specifically, but not limited to the BULLY-FREE MONTANA ACT,

     M.C.A. §§ 20-5-207 – 20-5-210.

11. Both SSHS and MCPSD were negligent in the handling of the multiple reports of

     discrimination and harassment directed toward Plaintiff Owen, which resulted in

     his severe emotional distress, and predictable and foreseeable severe emotional

     distress of his mother, Plaintiff Deidre Lechowski-Mercado. In fact, Deidre has

     been engaging in a prolonged battle with SSHS and MCPSD to get them to

     properly react to this discrimination and harassment, but all efforts have been met

     with recalcitrance and deliberate indifference by SSHS and MCPSD.

12. SSHS and MCPSD both tolerated and actively participated in discrimination

     against Owen that targeted (i) Owen’s race, (ii) Owen’s national origin, (iii)

     Owen’s gender, and (iv) Owen’s known and reported disability.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 3 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 4 of 127



13. Under Federal law, a person’s Constitutional rights cannot be infringed by a

     person or government entity acting under the color of law; any such actor is

     liable to the individual who the actor “subjects, or causes to be subjected . . . to

     the deprivation of any rights, privileges, or immunities secured by the

     Constitution and laws.” 42 U.S.C. § 1983.

14. The Montana Constitution guarantees “[t]he dignity of the human being is

     inviolable. No person shall be denied the equal protection of the laws. Neither

     the state nor any person, firm, corporation, or institution shall discriminate

     against any person in the exercise of his civil or political rights on account of

     race, color, sex, culture, social origin or condition, or political or religious

     ideas.” Mont. Const. art. II, § 4.

15. Defendants’ systemic tolerance of, and participation in, the ongoing

     discrimination, and their negligent reaction and response to the reports of the

     discrimination, displayed a systemic, school-wide pattern and practice of

     discrimination against Owen in violation of the law.

16. Defendants’ chosen path of indifference to the discriminatory actions occurring

     on school property, tolerance of student discriminatory attacks, acceptance of

     cyberbullying, and, from at least three separate school employees, active

     participation in the discriminatory actions, created an environment wherein the

     discrimination was so tolerated that it became industrialized through the creation



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 4 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 5 of 127



     of a SSHS specific web-site/Internet page (instagram.com/13c_meme_page/)

     created for the explicit purpose of using the Internet, with a SSHS dedicated site,

     to engage in harassment, discrimination, and degradation of students, including

     the harassment of Owen.

17. The web-based harassment device – entitled “13C” for the SSHS athletic

     competition district designation – was a direct result of the Defendants’

     intentional indifference; and, this site was even used by at least one school district

     employee to cyberbully Owen on the site.

                                           IV.
                                     Background Facts

18. Owen was a minority adolescent who attended SSHS, which is a high school

     within the MCPSD, during the 2018-19 academic year.

19. At the time of his attendance as SSHS, Owen was a minor; he turned 18 in April

     2020.

20. Owen is ¼ Afro-Caribbean, meaning that he is considered black for all intents

     and purposes under the law; he is a member of a protected class under federal

     and state law.

              Discrimination based on race, color, physical disability,
                       national origin and mental disability

21. In September 2018, SSHS Student HC called Owen a “NIGGER” while they

     both were on school property and during school hours.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 5 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 6 of 127



22. SSHS Principal, Dr. Pecora, was informed of the incident involving racial

     discrimination against Owen as reported by his mother, Deidre, during an in-

     person meeting with Dr. Pecora.

23. The SSHS Administration conducted no investigation of the racial

     discrimination, nor did it properly respond to the harassment and discriminatory

     conduct of the students as required by state law.

24. The SSHS Administration conducted no investigation of the racial

     discrimination, nor did it properly respond to the harassment and discriminatory

     conduct of the students as required by school policy.

25. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

26. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

27. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of such students

     if the students were minors.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 6 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 7 of 127



28. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.

29. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

30. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

31. In September 2018, Students DW and HC call Owen a “BORDER JUMPER”

     or “FENCE JUMPER” on multiple occasions. Each of the occasions occurred

     while they were on school property and during school hours, and the

     discriminatory comment(s) were offensive and derogatory.

32. These unwanted discriminatory comments, premised on Owen’s national origin

     and race, were reported to Dr. Kathleen Pecora and the MCPSD administration

     by Deidre in October 2018 during in-person meetings with Dr. Pecora.

33. The SSHS Administration conducted no investigation of the racial

     discrimination and national origin discrimination, nor did it properly respond to

     the harassment and discriminatory conduct of the students as required by state

     law.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 7 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 8 of 127



34. The SSHS Administration conducted no investigation of the racial

     discrimination and national origin discrimination, nor did it properly respond to

     the harassment and discriminatory conduct of the students as required by school

     policy.

35. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

36. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

37. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of such students

     if the students were minors.

38. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.

39. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 8 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 9 of 127



40. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

41. In Fall semester of 2018, Students BS, TC, AS, HC, JL, SJ, and SM called

     Owen a “FAGGOT” on multiple occasions while they all were on school

     property and during school hours.

42. The comments from these students were coupled with derogatory and

     discriminatory accusations of homosexual activity, based on Owen’s gender,

     which included, but were not limited to:

               a. accusing Owen of having sex with male coaching staff
                  members;

               b. stating “Owen gets on his knees for Mr. Haines” and
                  accusing him of providing a blow job to Coach Haines;

               c. accusations of anal sexual intercourse between Owen and
                  Coach Haines; and

               d. accusations of homosexual interactions between Owen and
                  other coaches describing the act of being “hit it from the
                  back” as a crude description of anal intercourse.

43. This unwanted sexual harassment was reported to SSHS Coach Michael Haines

     in the Fall semester of 2018 by Owen in person.

44. SSHS and Coach Haines’ response was merely to tell Owen to ignore the

     allegations and sexual harassment.

45. Coach Haines did not investigate the matter, nor did he elevate the matter to the

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 9 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 10 of 127



     SSHS Administration.

46. What Coach Haines did do, however, was to tacitly approve of the sexual

     harassment of Owen, based on his gender, and gave approval to the sexual

     harassers to engage in more discriminatory conduct.

47. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by state law.

48. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by school policy.

49. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

50. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

51. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of BS, TC, AS,

     HC, JL, SJ, and SM, if these students were minors.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 10 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 11 of 127



52. The SSHS Administration did not enact the District procedure, if such

      procedure exists, to protect the alleged victim of behavior prohibited under the

      BULLY-FREE MONTANA ACT from further incidents of such behavior.

53. The SSHS Administration did not enforce the disciplinary procedure, if any

      such procedure exists, establishing the consequences for students found to have

      committed behavior prohibited under the BULLY-FREE MONTANA ACT.

54. The SSHS Administration did not follow the District procedure, if any such

      procedure exists, for the use of appropriate intervention and remediation for

      victims and perpetrators under the BULLY-FREE MONTANA ACT.

55. In the Fall Semester of 2018, female Student AM2 sexually harassed Owen by

      calling him a “FUCKBOI” 1 and “PLAYER” and “TOOL” and “ASSHOLE”

      and “PIECE OF SHIT” when referring to Owen to other female students while

      on school property.

56. These unwanted sexually demeaning and discriminatory comments were

      reported to Ms. Quinn by the perpetrators themselves in a braggartry manner.

57. Rather than report the incidents to the SSHS Administration as required by

      policy, however, Ms. Quinn – a SSHS employee and teacher – further stoked

      the discriminatory comments by encouraging AM2 and her cohorts to continue

      to make the references because “they were funny.”

1
 A fuckboy (sometimes stylized “fuckboi” or “fuccboi”) is a Millennial derogatory term for a straight male embodying
something akin to the “man whore“ label and considered disparaging or accusatory of being misogynistic.


COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 11 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 12 of 127



58. The SSHS Administration conducted no investigation of the sexual/gender

     discrimination, nor did it properly respond to the sexual harassment and

     discriminatory conduct of the students.

59. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by state law.

60. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by school policy.

61. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

62. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

63. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of AM2, if she

     was a minor.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 12 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 13 of 127



64. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.

65. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

66. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

67. The SSHS Administration conducted no investigation of the sexual/gender

     discrimination, nor did it properly respond to the teacher’s involvement in the

     sexual harassment and her overt discriminatory conduct.

68. In March/April of 2019, Owen reported a theft of personal property which

     occurred on SSHS property; Owen’s basketball shoes and prescription goggles

     were stolen from his SSHS locker.

69. The theft was reported to Dr. Pecora by Deidre in person on the same week the

     theft occurred.

70. Later, the shoes were found in a Facebook post belonging to SSHS female

     student AM’s brother.

71. The stolen property was reported to police by Owen; SSHS did not report the



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 13 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 14 of 127



     theft.

72. The shoes were later returned.

73. SSHS school administrators did not investigate the theft, investigate the

     possession of stolen property by a SSHS student, nor did it take any remedial

     action against the thieves.

74. In April 2019, Students BS, TC, AS, HC, JL, SJ, and SM called Owen a

     “FAGGOT” while they were all on school property.

75. This unwanted sexual harassment was reported to Coach Haines by Owen in

     person.

76. Coach Haines again responded by telling Owen to ignore the allegations and

     the sexual harassment, now continuing unabated from the first reporting.

77. Coach Haines did not investigate the matter; he did not elevate the matter to the

     administration.

78. Coach Haines did not take any remedial action against Students BS, TC, AS,

     HC, JL, SJ, and SM.

79. Coach Haines’ conduct tacitly approved of the sexual harassment of Owen,

     based on his gender, and gave approval to the known sexual harassers to engage

     in more discriminatory conduct.

80. The SSHS Administration conducted no investigation of the gender

     discrimination, nor did it properly respond to the sexual harassment and



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 14 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 15 of 127



     discriminatory conduct of the students.

81. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by state law.

82. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by school policy.

83. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

84. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

85. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of BS, TC, AS,

     HC, JL, SJ and SM, if these students were minors.

86. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 15 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 16 of 127



87. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

88. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

89. The SSHS Administration conducted no investigation of Coach Haines

     acceptance of the gender discrimination against Owen, nor did it properly

     respond to the teacher’s knowledge of the sexual harassment and discriminatory

     conduct of the students, but failure to properly investigate and report the

     harassment in accord with District policies.

90. In April 2019, female Student AM1 called Owen a “FUCKBOI” on multiple

     occasions. Each of these occurrences occurred while AM1 and Owen were on

     school property.

91. These unwanted sexually demeaning and discriminatory comments, premised

     on Owen’s gender, were reported to teacher Carissa Quinn in the fall semester

     of 2019 by AM1 in person to Ms. Quinn.

92. Rather than investigate or report the gender discrimination, Ms. Quinn

     encouraged AM1 to continue engaging in the discriminatory comments. Ms.

     Quinn made an approving comment(s) to the effect that it was “funny” or



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 16 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 17 of 127



     “entertaining” to make fun of Owen.

93. In addition to encouraging sexual discrimination, Ms. Quinn engaged in

     conduct that evidenced the SSHS overt approval of the sexual harassment of

     Owen, based on his gender, and gave approval to the known harassers to engage

     in more discriminatory conduct.

94. On August 5, 2019, Deidre met in person with new Principal Kellen Palmer in

     his SSHS office, where she reported to Mr. Palmer each of the Past Occurrences

     (paragraphs 18 – 93, supra) and she expressed significant anger over the SSHS

     and MCPSD’s non-reaction to the accepted and tolerated, pervasive pattern and

     practice of harassment and discrimination, including the identification of the

     SSHS Student Tortfeasors who had been positively identified as harassers.

95. On this date, Deidre also advised Principal Palmer of Owen’s disability; Palmer

     was specifically told that Owen suffered from clinical depression – a recognized

     disability under the AMERICANS WITH DISABILITIES ACT OF 1990 (“ADA”, as

     amended.

96. Deidre made the reasonable accommodation request of SSHS, through a direct

     plea that the Principal take actions to eliminate the known harassing

     environment created by SSHS, including the tolerance of the actions of known

     and identified harassers as of that date, HC, BH1, DW, BH2, BS, TC, AS, JL,

     SJ, SM, AM1, AM2, Ms. Quinn, and Coach Haines.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 17 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 18 of 127



97. SSHS violated Title IX, state law, and the internal policies of MCPSD in failing

     to investigate, properly remediate, and reasonably accommodate Owen’s

     previously known disability, through deliberate indifference, as defined and

     prohibited by Title IX, the ADA, District policy, and Montana law.

98. SSHS violated the ADA and the Part 35 Nondiscrimination on the Basis of

     Disability in State and Local Government Services (as amended by the final

     rule published on August 11, 2016) in failing to investigate, properly remediate,

     and reasonably accommodate Owen’s previously known disability, through

     deliberate indifference, as defined and prohibited by the ADA.

99. SSHS violated the BULLY-FREE MONTANA ACT in failing to investigate,

     properly remediate, and reasonably react to the reported bully activity, as

     defined by M.C.A. § 20-5-208(1)(a) – (c), and under their obligations as

     mandated by A.R.M. 10.55.719, STUDENT PROTECTION PROCEDURES,

     demonstrating the SSHS deliberate indifference to the pervasive and severe

     pattern and practice of discrimination and harassment occurring on school

     property and by school students, and in at least three cases, by SSHS employees.

100. On August 12, 2019, Owen’s car was vandalized in the SSHS parking lot while

     Owen was at a SSHS-sponsored football camp.

101. The car vandalism was both a criminal damage of another person’s property on

     school property, and an act of sexual harassment on school property.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 18 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 19 of 127



102. The word “FAGGOT” was written on the car and there were multiple penises

     drawn on the exterior.

103. The vandalism was witnessed by SSHS Coach Jared Crum, who sent a text

     message to Owen stating: “Dude, you u have [sic] pornography art on ur [sic]

     car.”




                                                         Dude, u have pornography art
                                                                  on ur car
                                                        Jared Crum, August 12, 2019




104. This was an inappropriate response to a crime having been committed against

     Owen’s property while on school property, and it was an inappropriate response

     to the obvious sexual harassment of Owen.

105. The failure of SSHS Coach Crum to investigate or report the sexual harassment

     and criminal incident to the Administration was reported to Principal Palmer by

     Deidre by e-mail on August 12, 2019.

106. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s failure to investigate and respond

     to prior reports of sexual harassment, racial discrimination, and national origin

     discrimination by SSHS students and against Owen, while on school property,


COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 19 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 20 of 127



     during school hours, and while participating in school sponsored activities.

107. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s failure to investigate and respond

     to prior reports of sexual harassment, racial discrimination, and national origin

     discrimination by at least two, and now a third SSHS employee and against

     Owen, while on school property, during school hours, and while participating

     in school sponsored activities.

108. The incident of sexual harassment and vandalism against Owen was not

     investigated by Principal Palmer; no Title IX follow up was taken by SSHS.

109. Under Montana law, M.C.A. § 45-5-221, a person commits the offense of

     malicious intimidation or harassment relating to civil or human rights when,

     because of another person's race, creed, religion, color, national origin, or

     involvement in civil rights or human rights activities, the person purposely or

     knowingly, with the intent to terrify, intimidate, threaten, harass, annoy, or

     offend:

     (a) causes bodily injury to another;
     (b) causes reasonable apprehension of bodily injury in another; or
     (c) damages, destroys, or defaces any property of another or any public
          property.

     M.C.A. § 45-5-221.

110. The criminal conduct on school property was reported to SSHS; however, no

     actions were taken against the student criminals.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 20 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 21 of 127



111. SSHS Principal Palmer merely responded to the reported harassing conduct by

     explaining to the complainant that, inexplicably, the security cameras were not

     working in the area otherwise covered by security cameras, but he would “look

     into it” or vague words to that effect.

112. The SSHS inaction was, in fact, a demonstrated approval of the continuing, and

     escalating, harassment of Owen, based on his gender which served to embolden

     the known harassers to engage in more discriminatory conduct.

113. The SSHS Administration conducted no investigation of the gender

     discrimination demonstrated by this act of vandalism, nor did it properly

     respond to the sexual harassment and discriminatory conduct of the students.

114. The SSHS Administration conducted no investigation of the gender

     discrimination, nor did it properly respond to the sexual harassment and

     discriminatory conduct of the students.

115. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by state law.

116. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the harassment and discriminatory conduct of the

     students as required by school policy.

117. The SSHS Administration did not make a determination whether the reported



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 21 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 22 of 127



     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

118. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, or M.C.A. § 45-5-221, MALICIOUS INTIMIDATION OR HARASSMENT

     RELATING     TO   CIVIL   OR   HUMAN RIGHTS to the law enforcement agency with

     appropriate jurisdiction.

119. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian the students, if

     these students were minors.

120. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.

121. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

122. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

123. The SSHS Administration conducted no investigation of Coach Crum’s



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 22 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 23 of 127



     acceptance of the gender discrimination against Owen, the overt message of

     accepting the gender discrimination against Owen, nor did it properly respond

     to the coach/teacher’s knowledge of the sexual harassment and discriminatory

     conduct of the students.

124. SSHS and MCPSD’s continued failure to properly investigate and react to the

     harassment in accord with District policies created an environment of not only

     accepted systemic discrimination, but of overt systemic discrimination by

     teachers and coaches.

125. In September of 2019, for a second time, SSHS Student HC called Owen a

     “NIGGER” while they both were on school property.

126. This unwanted racial discrimination was reported, for a second time, to

     Principal Palmer by Deidre in person in September 2019.

127. The SSHS Administration, for a second time, conducted no investigation of the

     racial discrimination, nor did it properly respond to the racial bigotry and

     discriminatory conduct of the student.

128. The SSHS Administration conducted no investigation of the racial

     discrimination, nor did it properly respond to the harassment and discriminatory

     conduct of the student as required by state law.

129. The SSHS Administration conducted no investigation of the racial

     discrimination, nor did it properly respond to the harassment and discriminatory



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 23 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 24 of 127



     conduct of the student as required by school policy.

130. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

131. Under Montana law, M.C.A. § 45-5-220, a person commits the offense of

     stalking if the person purposely or knowingly engages in a course of conduct

     directed at a specific person and knows or should know that the course of

     conduct would cause a reasonable person to:

       (a) fear for the person's own safety or the safety of a third person; or
       (b) suffer other substantial emotional distress.

     M.C.A. § 45-5-220 (emphasis added)

132. The unwanted, second offense of racial discrimination by HC reported, for a

     second time, to Principal Palmer in September 2019, was prima facia evidence

     of a crime having been committed on SSHS property by an SSHS student; the

     victim student was identified to Palmer; and, the suspect student was identified

     to Palmer.

133. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, or § 45-5-220, STALKING, to the law enforcement agency with

     appropriate jurisdiction.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 24 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 25 of 127



134. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of HC, now a

     repeat offender, if this student was a minor.

135. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior,

     exacerbated in this instance by the fact that the offender was a repeat offender.

136. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

137. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

138. The SSHS inaction was, in fact, a demonstrated approval of the continuing, and

     escalating, harassment of Owen, based on his race which served to embolden

     the known and repeat offender student harasser – HC – who was the reported

     offender for the same racial discrimination in September 2018, and the SSHS

     inaction then, as well as now, served to encourage HC to engage in more

     discriminatory conduct.

139. In September of 2019, Students DG, CG, BH2, CH, and HD call Owen a



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 25 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 26 of 127



     “NIGGER” on multiple occasions; all are students and all occurrences occurred

     while they were on school property.

140. This unwanted racial discrimination was reported to Principal Palmer and

     MCPSD executive Julie Robitaille on multiple occasions throughout the Fall

     Semester of 2019 by Deidre via in-person meetings and e-mails throughout

     September 2019.

141. Neither SSHS nor MCPSD responded in accord with state law, federal law, and

     District policy.

142. The SSHS Administration conducted no investigation of the racial

     discrimination, nor did it properly respond to the racially motivated harassment

     and discriminatory conduct of the students.

143. The SSHS Administration conducted no investigation of the racially motivated

     harassment, nor did it properly respond to the harassment and discriminatory

     conduct of the students as required by state law.

144. The SSHS Administration conducted no investigation of the racially motivated

     harassment, nor did it properly respond to the harassment and discriminatory

     conduct of the students as required by school policy.

145. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 26 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 27 of 127



146. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING           OF A   STUDENT

     PROHIBITED, to the law enforcement agency with appropriate jurisdiction.

147. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of DG, CG, BH2,

     CH, and HD, if these students were minors.

148. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior.

149. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

150. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

151. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s past failure to investigate and

     respond to prior reports of sexual harassment, racial discrimination, and

     national origin discrimination by at least three SSHS employees and an

     identified cadre of over a dozen students and against Owen, while on school



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 27 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 28 of 127



     property, during school hours, and while participating in school sponsored

     activities.

152. The incident of racial discrimination against Owen was not investigated by

     Principal Palmer; it was not investigated by MCPSD; and, neither SSHS nor

     MCPSD did any type of Title VI follow up or response to the reported racial

     discrimination, despite the fact that the racial harassment was persistent, severe,

     and/or repeated, and despite the fact the perpetrators were identified.

153. In the Fall Semester of 2019, female student AM2 continued, for now a second

     time, to sexually harass Owen by calling him a “FUCKBOI” when referring to

     Owen to other female students while on school property during school hours.

154. These unwanted sexually demeaning and discriminatory comments were

     reported to and witnessed by Ms. Quinn, for a second time, as this generally

     occurred in her class.

155. Ms. Quinn, for a second time, did not dissuade the conduct, she did not report

     the harassment to the SSHS Administration, nor did she punish AM2.

156. The SSHS Administration conducted no investigation of the sexual harassment,

     nor did it properly respond to the sexual harassment, racial bigotry and

     discriminatory conduct of the student.

157. The SSHS Administration conducted no investigation of the sexual harassment

     and gender discrimination, nor did it properly respond to the sexual harassment



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 28 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 29 of 127



     and discriminatory conduct of the student as required by state law.

158. The SSHS Administration conducted no investigation of the gender

     discrimination, nor did it properly respond to the harassment and discriminatory

     conduct of the student as required by school policy.

159. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

160. Under Montana law, M.C.A. § 45-5-220, a person commits the offense of

     stalking if the person purposely or knowingly engages in a course of conduct

     directed at a specific person and knows or should know that the course of

     conduct would cause a reasonable person to:

       (a) fear for the person's own safety or the safety of a third person; or
       (b) suffer other substantial emotional distress.

     M.C.A. § 45-5-220 (emphasis added).

161. Under Montana law, M.C.A. § 45-5-220 (2), course of conduct is defined as

     two or more acts, including but not limited to acts in which the offender directly

     or indirectly, by any action, method, communication, or physical or electronic

     devices or means, follows, monitors, observes, surveils, threatens, harasses, or

     intimidates a person or interferes with a person's property. M.C.A. § 45-5-220.

162. The unwanted, second offense of sexual harassment by AM2 reported, for a

     second time, to Principal Kellen Palmer in the Fall of 2019, was prima facia

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 29 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 30 of 127



     evidence of a crime having been committed on SSHS property by an SSHS

     student; the victim student was identified to Palmer; and, the suspect female

     student – AM2 – was identified to Palmer.

163. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING            OF A   STUDENT

     PROHIBITED, or M.C.A. § 45-5-220, STALKING, to the law enforcement agency

     with appropriate jurisdiction.

164. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of AM2, now a

     repeat offender, if this student was a minor.

165. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior,

     exacerbated in this instance by the fact that the offender was a repeat offender.

166. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

167. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 30 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 31 of 127



168. The incident of sexual harassment against Owen was not investigated by SSHS

     due to SSHS employee conduct and inaction; it was not investigated by MCPSD

     due to SSHS failing to properly supervise its teachers; and, neither SSHS nor

     MCPSD did any type of Title IX follow up or response to the known sexual

     harassment and sexual discrimination.

169. On November 7, 2019, Owen’s car was again vandalized, for a second time,

     while parked on SSHS property, and then, for a second time, subjected to

     sexually harassing damage and sexually motivated conduct.

170. Owen’s car was drenched in milk and soda, creating the debris base for the

     writing of the word “FAGGOT”, again making a sexually harassing

     commentary against Owen.

171. This second incident of criminal vandalism and sexual harassment was reported

     to Principal Palmer by Deidre in an email dated on November 7, 2019 at 5:57

     p.m..

172. The SSHS Administration conducted no investigation of the criminal act or the

     sexual harassment, nor did it properly respond to the criminal act, the racial

     bigotry and discriminatory conduct of the student(s) responsible.

173. The SSHS Administration conducted no investigation of the criminal act or

     discrimination, nor did it properly respond to the criminal act, racially

     motivated hate crime, harassment and discriminatory conduct of the student as



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 31 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 32 of 127



     required by state law.

174. The SSHS Administration conducted no investigation of the criminal act or the

     sexually motivated and racially motivated discrimination, nor did it properly

     respond to the harassment and discriminatory conduct of the student(s) as

     required by school policy.

175. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

176. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, and M.C.A. § 45-6-101, CRIMINAL MISCHIEF, to the law

     enforcement agency with appropriate jurisdiction.

177. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of the student or

     students, if the students were minors.

178. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the

     BULLY-FREE MONTANA ACT from further incidents of such behavior,

     exacerbated in this instance by the fact that the offender was a repeat offender.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 32 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 33 of 127



179. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

180. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

181. This second incident of sexual harassment and criminal vandalism was the

     natural consequence of the SSHS past pattern and practice of tolerating,

     accepting, and participating in past acts of harassment and discrimination; it

     demonstrated the foreseeable consequence of the SSHS Administration’s past

     failure to investigate and respond to prior reports of sexual harassment, racial

     discrimination, and national origin discrimination by at least three SSHS

     employees and an identified cadre of over a dozen students and against Owen,

     while on school property, during school hours, and while participating in school

     sponsored activities.

182. The incident of sexual discrimination against Owen, and the second such event

     of criminal vandalism on school property, was not investigated by SSHS; it was

     not investigated by MCPSD; and, neither SSHS nor MCPSD did any type of

     Title IX follow up or response to the reported sexual harassment and

     discrimination.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 33 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 34 of 127



183. On November 12, 2019, SSHS Student SJ was in a class on SSHS property with

     Owen when he took a SnapChat™ photo of Owen in class.

184. The photo was electronically sent to at least two other people, SSHS Student

     SM (15 years old) and Owen (17 years old), with a technologically added

     drawing of a penis on Owen’s image in a classroom at SSHS in a class being

     conducted by a SSHS teacher.

185. The manual insertion of the penis on the photograph by SSHS student SJ was

     placed and positioned in a manner so as to indicate or simulate the sexual

     conduct of oral penile penetration (a blow job) by Owen.

                                                        (1) A person commits the offense of sexual abuse of
                                   Owen Mercado         children if the person:
                                                              (a) knowingly employs, uses, or permits the
                                                              employment or use of a child in an exhibition of
                                                              sexual conduct, actual or simulated;
                                  SM inserted a penis         (b) knowingly photographs, films, videotapes,
                                   simulating sexual          develops or duplicates the photographs, films, or
                                                              videotapes, or records a child engaging in sexual
                                       conduct.               conduct, actual or simulated;
                                                              ...
                                                              (e) knowingly possesses any visual or print
                                   Sent by electronic         medium, including a medium by use of
                                   communication to           electronic communication in which a child is
                                        minors                engaged in sexual conduct, actual or simulated;

                                                        M.C.A. § 45-5-625



186. Under Montana law, M.C.A. § 45-5-625, a person commits the offense of

     sexual abuse of children if the person knowingly employs, uses, or permits the

     employment or use of a child in an exhibition of sexual conduct, actual or

     simulated (M.C.A. § 45-5-625(a)) or knowingly possesses any visual or print

     medium, including a medium by use of electronic communication in which a

     child is engaged in sexual conduct, actual or simulated (M.C.A. § 45-5-625 (e)).


COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 34 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 35 of 127



187. As used in M.C.A. § 45-5-625, the following definitions apply:

       (a) “Electronic communication” means a sign, signal, writing, image,
           sound, data, or intelligence of any nature transmitted or created in
           whole or in part by a wire, radio, electromagnetic, photoelectronic,
           or photo-optical system.

       (b) “Sexual conduct” means:
             (i) actual or simulated:
                    (A) sexual intercourse, whether between persons of the
                    same or opposite sex;
                    (B) penetration of the vagina or rectum by any object,
                    except when done as part of a recognized medical
                    procedure;
                    (C) bestiality;
                    (D) masturbation;
                    (E) sadomasochistic abuse;
                    (F) lewd exhibition of the genitals, breasts, pubic or rectal
                    area, or other intimate parts of any person; or
                    (G) defecation or urination for the purpose of the sexual
                    stimulation of the viewer; or . . .

188. Under Montana law, M.C.A. § 45-8-201, a person commits the offense of

     obscenity when, with knowledge of the obscene nature of the material, the

     person purposely or knowingly:

       (a) sells, delivers, or provides or offers or agrees to sell, deliver, or
           provide any obscene writing, picture, record, or other representation
           or embodiment of the obscene to anyone under 18 years of age;
       (b) . . .
       (c) publishes, exhibits, or otherwise makes available anything
           obscene to anyone under 18 years of age;

       M.C.A. § 45-8-201(emphasis added).

189. Under Montana law, M.C.A. § 45-8-201, a thing is obscene if:




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 35 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 36 of 127



       (a)(i) it is a representation or description of perverted ultimate sexual acts,
       actual or simulated;
       (ii) it is a patently offensive representation or description of normal ultimate
       sexual acts, actual or simulated; or
       (iii) it is a patently offensive representation or description of masturbation,
       excretory functions, or lewd exhibition of the genitals; and

       (b) taken as a whole the material:

         (i) applying contemporary community standards, appeals to the prurient
         interest in sex;
         (ii) portrays conduct described in subsection (2)(a)(i), (2)(a)(ii), or
         (2)(a)(iii) in a patently offensive way; and
         (iii) lacks serious literary, artistic, political, or scientific value.

       M.C.A. § 45-8-201.

190. Under Montana law, M.C.A. § 45-8-213, a person commits the offense of

     violating privacy in communications if the person knowingly or purposely:

       (a) with the purpose to terrify, intimidate, threaten, harass, or injure,
           communicates with a person by electronic communication and threatens
           to inflict injury or physical harm to the person or property of the person
           or makes repeated use of obscene, lewd, or profane language or
           repeated lewd or lascivious suggestions;
           . . . , or

       (d) with the purpose to terrify, intimidate, threaten, harass, or injure,
       publishes or distributes printed or electronic photographs, pictures, images,
       or films of an identifiable person without the consent of the person depicted
       that show:
              (i) the visible genitals, anus, buttocks, or female breast if the nipple is
              exposed; or
              (ii) the person depicted engaged in a real or simulated sexual act.

       M.C.A. § 45-8-213(emphasis added).

191. The photographing incident (para. 185) was reported to Principal Palmer by



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 36 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 37 of 127



     Deidre on or about February 15, 2020 by email.

192. The photographing incident reported to Principal Palmer on or about February

     15, 2020 by email established prima facia evidence to Palmer that a crime(s)

     had occurred on SSHS property and Owen was the victim; the photographing

     incident reported to Principal Palmer on or about February 15, 2020 by email

     established prima facia evidence to Palmer that a crime(s) had occurred on

     SSHS property and SM was the victim; and the photographing incident reported

     to Principal Palmer on or about February 15, 2020 by email established prima

     facia evidence to Palmer that a crime(s) had occurred on SSHS property and SJ

     was the suspect.

193. The SSHS Administration conducted no investigation of the criminal act or the

     sexual harassment, nor did it properly respond to the criminal act, the racial

     bigotry and discriminatory conduct of the student(s) responsible.

194. No actions were taken against SJ for the act of sexual harassment against Owen;

     no Title IX investigation was conducted by SSHS; and, SSHS made no response

     to the reported sexual harassment by an identified SSHS Student SJ and against

     a SSHS Student Owen.

195. The SSHS Administration conducted no investigation of the criminal act or

     discrimination, nor did it properly respond to the criminal act, racially

     motivated hate crime, harassment and discriminatory conduct of the student as



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 37 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 38 of 127



     required by state law.

196. The SSHS Administration conducted no investigation of the criminal act or the

     sexually motivated and racially motivated discrimination, nor did it properly

     respond to the harassment and discriminatory conduct of the student(s) as

     required by school policy.

197. The SSHS Administration did not make a determination whether the reported

     discriminatory act was subject to the jurisdiction of the school district or another

     public agency, including law enforcement.

198. The SSHS Administration did not make a referral of the conduct, which is a

     violation of Montana law, M.C.A. § 20-5-209, BULLYING              OF A   STUDENT

     PROHIBITED, or M.C.A. § 45-5-625, SEXUAL ABUSE OF CHILDREN M.C.A. 45-

     6-101, or M.C.A. § 45-8-201, OBSCENITY, OR M.C.A § 45-8-213, VIOLATING

     PRIVACY IN COMMUNICATIONS, to the law enforcement agency with appropriate

     jurisdiction.

199. The SSHS Administration did not make prompt notification of the alleged

     victim and the alleged perpetrator, or the parents or guardian of the student or

     students, if the students were minors.

200. The SSHS Administration did not enact the District procedure, if such

     procedure exists, to protect the alleged victim of behavior prohibited under the




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 38 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 39 of 127



     BULLY-FREE MONTANA ACT from further incidents of such behavior,

     exacerbated in this instance by the fact that the offender was a repeat offender.

201. The SSHS Administration did not enforce the disciplinary procedure, if any

     such procedure exists, establishing the consequences for students found to have

     committed behavior prohibited under the BULLY-FREE MONTANA ACT.

202. The SSHS Administration did not follow the District procedure, if any such

     procedure exists, for the use of appropriate intervention and remediation for

     victims and perpetrators under the BULLY-FREE MONTANA ACT.

203. On December 27, 2019, the subject matter of the Occurrences identified in the

     preceding paragraphs were reported to MCPSD Director Julie Robitaille by

     Deidre by email.

204. MCPSD did not investigate the thirteen (13) individual prior incidents of

     reported      sexual    harassment,       racial   discrimination,   national   origin

     discrimination, cyberbullying, and criminal vandalism against Owen, despite

     the fact that:

           a.   Ten (10) of the reports identified the student suspect;
           b.   Student HC was identified as the suspect in five (5) of the incidents;
           c.   Student SJ was identified as the suspect in three (3) of the incidents;
           d.   Student AM2 was identified as the suspect two (2) of the incidents;
           e.   Student BH2 was identified as the suspect two (2) of the incidents;
           f.   Student TC was identified as the suspect two (2) of the incidents; and
           g.   Student AS was identified as the suspect two (2) of the incidents.

205. Under Montana law, M.C.A. § 45-5-220, a person commits the offense of



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 39 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 40 of 127



     stalking if the person purposely or knowingly engages in a course of conduct

     directed at a specific person and knows or should know that the course of

     conduct would cause a reasonable person to:

       (a) fear for the person's own safety or the safety of a third person; or
       (b) suffer other substantial emotional distress.

     M.C.A. § 45-5-220 (emphasis added).

206. MCPSD did not investigate the SSHS involvement in prior incidents of reported

     sexual harassment, racial discrimination, national origin discrimination,

     cyberbullying, and criminal vandalism against Owen, specifically in that at least

     three SSHS coaches and teachers engaged in discrimination or were witness to

     discrimination and took no action to report, investigate, or remediate against the

     conduct.

207. MCSD did not conduct any Title IX investigations, or any investigation

     conducted was done so negligently, in that the procedural and civil rights

     protections of Title IX were not undertaken nor observed by MCSD.

208. These numerous acts against Owen constitute severe, pervasive, and objectively

     offensive discriminatory conduct by students, and in at least three instances, a

     SSHS teacher, which violate Title IX and violate Owen’s federal civil rights.

                          The January 16, 2020 Incident

209. On January 16, 2020, Owen was accosted and attacked by 8th Grade Student

     CH while on SSHS property.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 40 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 41 of 127



210. The January 16, 2020 incident involved aggressive conduct by CH toward

     Owen, which was either:

         (i) fostered by SSHS,

         (ii) implicitly permitted by SSHS given the prior history of racial
              discrimination tolerated by SSHS against Owen,

         (iii) implicitly permitted by SSHS given the prior history of national
               origin discrimination tolerated by SSHS against Owen,

         (iv) implicitly permitted by SSHS given the prior history of sexual
              harassment tolerated by SSHS against Owen, or

         (v) implicitly permitted by SSHS given the prior history of teacher
             sexual harassment tolerated by SSHS and MCSD against Owen.

211. The January 16, 2020 attack on Owen, premised upon the continued and

     escalating nature of the past known and reported harassment of Owen by SSHS

     Students, teachers and coaches, was a foreseeable consequence of the SSHS

     Administration’s past failure to investigate and respond to prior reports of

     sexual harassment, racial discrimination, and national origin discrimination by

     at least three SSHS employees and an identified cadre of over a dozen students

     and against Owen, while on school property, during school hours, and while

     participating in school sponsored activities.

212. The SSHS inaction was, as it turns out, a demonstrated approval of the

     continuing, and escalating, harassment of Owen, based on his race, which

     served to embolden CH – who is a known associate of the prior reported



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 41 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 42 of 127



     offender HC, for the same type of racial discrimination in September 2018, and

     the SSHS inaction then, as well as now, served to encourage CH to engage in

     this attack and discriminatory conduct.

213. The racially and sexually motivated January 16, 2020 attack on Owen was

     committed by Student CH, who was a repeat offender of racial discrimination

     against Owen, see paragraph 184, supra, and it was known or knowable that

     CH was engaging in a pattern and practice of racial discrimination of Owen.

214. The racially and sexually motivated January 16, 2020 attack on Owen was

     known of and discovered by SSHS Coach Jared Crum on the date of the

     incident.

215. Coach Crum failed to properly investigate the incident, he failed to follow

     SSHS policy, and he engaged in racially motivated retaliatory conduct

     following the incident.

216. Following the January 16, 2020 racially and sexually motivated incident started

     by white students, with a history of past racial discrimination against this Afro-

     Caribbean student, the students involved were witnessed by Coach Crum

     making racial slurs against Owen.

217. Those students were gathered by Coach Crum, who then engaged in racially

     motivated retaliatory actions in creating a conspiratorial falsification of the facts

     of the January 16, 2020 incident by inducing the witnesses to provide false



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 42 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 43 of 127



     statements.

218. Since the incident, four (4) of the ten (10) student witnesses have either recanted

     their prior statements entirely or stated that what happened did not have the

     criminal characteristics that Coach Crum pushed them to report initially.

219. The January 16, 2020 incident was initially investigated by Principal Palmer,

     with a finding of no wrongful conduct by Owen, specifically there was

     insufficient evidence of any act of sexual assault against CH.

220. The racially motivated assault by CH, however, was not properly investigated;

     the school violated its own policies; and, SSHS violated Owen’s civil rights in

     the process.

221. The racially motivated conduct by Coach Crum was not properly investigated;

     the school violated its own policies; and, SSHS violated Owen’s civil rights in

     the process.

222. At the conclusion of the Palmer investigation and report, Owen was given a

     three-day school suspension.

223. The suspension was not supported by the facts of the incident; it reflected a

     discriminatory and retaliatory motivation; and, the suspension decision did not

     address the mitigating factors of the racially motivated intent of the attacker,

     CH, nor the sexually harassing nature of the attack by CH.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 43 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 44 of 127



                       The January 30th, 2020 Suspension

224. At the conclusion of Owen’s three-day suspension, SSHS/Palmer extended the

     suspension indefinitely.

225. As a result of Principal Palmer’s decision, Owen was not allowed on School

     grounds for the remainder of the school year and he was unjustly deprived of

     the benefits of an education, the ability to participate in sports, and given the

     social stigma of being an “expelled” student.

226. The suspension violated Owen’s civil rights; it was racially motivated; and, the

     actions taken by SSHS violated Owen’s due process rights under Title IX and

     the required process protections established by Goss v. Lopez, 419 U.S. 565

     (1975).

227. Due to the school administrators’ wanton and reckless disregard of Owen’s

     Constitutional Rights and the Title IX due process protections that were

     violated, such as the right to know the evidence used against him, failure to use

     exculpatory evidence, the right to cross-examine witnesses and/or the

     complainant, failing to state that Owen was presumed innocent of all the

     charges, the right to be free from retaliation, that was unreasonable in light of

     the circumstances, the School was negligent in the suspension action(s) taken.

228. Owen has suffered from severe emotional distress as a result of, including but

     not limited to, the following acts,:



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 44 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 45 of 127



       (i)     the SSHS overt tolerance of harassment and discrimination
               running rampant in the school;

       (ii)    the SSHS allowance of continued harassment of Owen based on
               his race;

       (iii)   the SSHS allowance of continued harassment of Owen based on
               his color;

       (iv)    the SSHS allowance of continued harassment of Owen based on
               his national origin;

       (v)     the SSHS allowance of the continued sexual harassment of Owen
               based on his gender;

       (vi)    the SSHS allowance of the constant violation of Owen’s federal
               constitutional rights;

       (vii) the SSHS allowance of the constant violation of Owen’s state
             constitutional rights;

       (viii) the SSHS allowance of students to commit criminal acts against
              Owen;

       (ix)    the SSHS allowance of the disability discrimination against
               Owen in violation of the ADA; and

       (x)     the SSHS disallowance of Owen’s request for reasonable
               accommodation.

229. Owen’s severe emotional distress was a foreseeable and predictable

     consequence because of the nature, prevalence, and sheer abhorrence of the

     racial bigotry thrust upon him by SSHS Students, eighteen (18) identified and

     others not, racial bigotry and harassment condoned and practiced by SSHS

     faculty, continued victimization by criminal conduct of SSHS Students, and



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 45 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 46 of 127



     tolerance and purposeful ignorance of SSHS Administration, and MCPSD.

230. Owen’s severe emotional distress is clearly established by the medical

     diagnoses of professional mental health care providers who have treated Owen:

           a. Reported results of the school harassment: “Through no fault of
              his own, [Owen] has been hazed, ostracized, and shut out of these
              activities. This has taken its toll on his self-confidence, self-
              worth and self-identity. He struggles with sleep, is anxious and
              fearful much of the time, and is fighting for the normalcy that
              others his age take for granted…It is not mine to judge those
              responsible for Owen’s abhorrent treatment, although
              accountability and repair would go a long way towards
              reinstating this fine young man’s status in the high school sports
              community.”

               Phil Hamiton, LCSW January 12, 2021 Report

           b. Causation summary: “Nonetheless, a very significant number of
              physical and verbal incidents (e.g., name-calling, especially
              sexually vulgar, and racial slurs, and aggressive physical contact
              (“being grabbed”, being smacked “enthusiastically”, “ass-
              slapped”, with a lot of force, repeatedly, by several team mates
              on a crowded team bus, or in the locker room. Apparently, this
              behavior is typically accepted in an athletic environment as team
              bonding and encouragement. But for O.M., this attention also
              included having his car vandalized, that is, painted with vulgar
              words and pictures on it during practice. It was reported that the
              football coach looked the other way, and inexplicably cut O.M.
              out of post season awards. There is more context, but I believe
              that it is impossible to NOT to see a serious and longstanding,
              escalating bullying problem.”

               Dr. Nadine Wisniewski Report dated August 14, 2020

           c. Diagnosis: “[a]n Adjustment Disorder with Mixed Anxiety and
              Depressed Mood indicates Owen developed emotional
              symptoms (anxiety and depression) in response to identifiable
              stressors (bullying, suspension, school charge for sexual assault).

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 46 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 47 of 127



               These symptoms have caused significant impairment in social,
               academic and other important areas of functioning.”

               Dr. Scolatti’s June 20, 2020 Report

231. The SSHS systematic tolerance of this student activity, and in three cases a

     teacher/coach, coupled with the SSHS administration’s sustained negligence in

     (i) investigating, (ii) responding to, and (iii) preventing future harassing conduct

     demonstrates an additional injury in the violation of Owen’s civil rights under

     M.C.A. § 49-1-102.

232. The deliberate indifference of SSHS Administration in violation of Title IX

     responsibilities and mandates, has also caused and/or significantly contributed

     to Owen’s emotional distress and anxiety – recognized ADA disabilities.

233. The deliberate indifference of SSHS Administration in violation of A.R.M.

     10.55.719: STUDENT PROTECTION PROCEDURES, the myriad of responsibilities

     and mandates under other statutes and regulations, as well as the common law,

     has also caused and/or significantly contributed to Owen’s emotional distress

     and anxiety – recognized ADA disabilities.

234. MCPSD had been advised of at least nineteen (19) specific incidents of sexual

     harassment, racial discrimination, and/or national origin discrimination, and

     nineteen (19) separate incidents of either Title IX violations by SSHS Students,

     faculty and administration, and/or Title VI violations by SSHS Students, faculty

     and administration, and/or Section 504/ADA violations by SSHS Students,


COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 47 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 48 of 127



     faculty and administration, and at least seven (7) criminal acts perpetrated

     against Owen.

235. MCPSD was on notice of the issues involving the discrimination, harassment,

     criminal acts, and violation of civil rights by SSHS and against Owen.

236. MCPSD was negligent in response to the nineteen (19) reported incidents.

237. MCPSD was negligent in response to the apparent systemic discriminatory

     conduct of SSHS students.

238. MCPSD was negligent in the supervision of SSHS.

239. MCPSD was negligent in the performance if its Title IX obligations required

     by statute.

240. MCPSD has by action and/or inaction, MCSD violated Owen’s federal civil

     rights. MCSD has by action and/or inaction violated Owen’s state guaranteed

     civil rights; and, MCSD has violated M.C.A. § 49-1-102 by engaging in

     discriminatory conduct.

241. MCPSD has caused Owen severe emotional distress; MCSD has caused Deidre

     severe emotional distress.

                     Discrimination of Owen Mercado
              under the Americans with Disabilities Act of 1990

242. Owen suffers from at least two recognized ADA disabilities:

       a.    Kim Heninger, LCPC diagnosed Owen with “Adjustment
             Disorder with Anxiety” on 11/16/2018; and



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 48 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 49 of 127



       b.    On 10/31/2018 Owen was diagnosed with: current major
             depressive disorder…; anxiety.

243. SSHS was notified of Owen’s disabilities on August 5, 2019 by Deidre when

     she informed Principal Palmer, in person, that Owen was disabled.

244. Deidre specifically told Principal Palmer that Owen suffered from anxiety and

     depression from the past harassing conduct at SSHS on August 5, 2019.

245. Deidre further requested the reasonable accommodation, specifically, in that

     SSHS eliminate, mitigate, or at least properly respond to the past harassment

     and discrimination and she asked for a dispute resolution process to be initiated

     that would result in a safe, discrimination free school environment for her son,

     Owen.

246. SSHS/Palmer failed to attempt to meet the request for reasonable

     accommodation; they did not investigate, remediate, or respond to the past

     discrimination and harassment activity perpetrated against Owen.

247. Prior to the request for reasonable accommodations, Owen had been the victim

     of seven (7) separate incidents of racial discrimination, national origin

     discrimination, and sexual harassment.

248. Prior to the request for reasonable accommodations, Owen and Deidre had

     reported multiple incidents to SSHS.

249. The reported incidents were not properly investigated by SSHS; the student

     perpetrators of the harassment were not investigated, punished, nor dissuaded

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 49 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 50 of 127



     from future discriminatory and/or harassing activity.

250. The reported incidents of teacher involvement in the harassment and

     discrimination were not properly investigated by SSHS; the employee

     perpetrators of the harassment and actors in discriminatory actions were not

     investigated, punished, nor dissuaded from future discriminatory and/or

     harassing activity.

251. The reported criminal incidents were not properly investigated by SSHS; the

     student perpetrators of the harassment were not investigated, punished, nor

     dissuaded from future discriminatory and/or harassing activity, and SSHS did

     not follow its regulatory obligation of reporting criminal activity to law

     enforcement.

252. On August 5, 2019 the request for SSHS to provide a safe school for Owen was

     made based on the systemic past pattern of discriminatory and harassing

     conduct and the likelihood for future harassment and discrimination; Not

     surprisingly, and in prophetic fashion, on August 12, 2019 the next act of

     vandalism and harassment and discrimination occurred on SSHS school

     property as was reasonably predictable given the innumerable of reports made

     by Owen and Deidre.

253. SSHS/Palmer did not react to the incidents of verbal bigotry, harassment and

     discrimination in the past, and those reasonably predictable based on the



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 50 of 127
         Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 51 of 127



      reporting and knowledge of SSHS. Exactly one week after being forewarned

      of the risks, premised on the known systemic nature of the discriminatory

      conduct – to which he refused and/or failed to react – yet another criminal act

      of vandalism was perpetrated upon Owen while on school property.

254. Since the request for reasonable accommodation was made, an additional eight

      (8) incidents of discrimination and harassment occurred, many by the same

      repeat offenders as reported and identified to Palmer before the request for

      reasonable accommodation.

255. Furthermore, SSHS/Palmer failed to initiate any Free Appropriate Public

      Education (“FAPE”)2 program protections for Owen under the requirements of

      34 CFR § 300.101.

256. Because SSHS was informed of the diagnoses of Owen as a disabled person,

      that is he is regarded as having an impairment (Depression and Anxiety), which

      the school knew about as of August 5, 2019, that triggered SSHS’ duty to

      provide such things like an individualized education plan, evaluation and

      testing, counseling, progress monitoring, and retention & social promotion

      under Title IX and related education regulations, such as 34 CFR § 300.101.

257. The cause of Owen’s emotional distress was known and reported to SSHS.



2
 FAPE is Free Appropriate Public Education for disabled students, which was an amendment to the Individuals
with Disabilities Education Act (“IDEA”). Section 504 of the Rehabilitation Act of 1973.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 51 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 52 of 127



258. The result of the discrimination and harassment were the triggers for the

     emotional disorder symptoms (anxiety and depression).

259. Owen’s medical diagnosis stated that his disabilities were in response to

     identifiable stressors (bullying, suspension, school charge for sexual assault) of

     which SSHS was aware, and responsible for indirectly in the failure to supervise

     students, but directly in the active harassment and discrimination by

     teachers/coaches.

260. The SSHS and/or MCPSD reaction to these reported incidents, or the lack

     thereof, was negligent and Defendants breached their duties to Owen and

     Deidre, while also causing severe emotional distress by their actions and/or

     inaction.

261. The additional incidents after the request for reasonable accommodations,

     coupled with the already permitted harm from prior incidents resulted in an

     aggravation of the emotional distress and disabilities suffered by Owen:

       a.    On March 12, 2020, Dr. Nadine M. Wisniewski opined that
             Owen’s depression arose directly from the events at SSHS,
             including the school’s failure to provide for a safe school
             environment free from discrimination and/or harassment.

       b.    On June 13, 2020, Owen’s diagnoses were confirmed by Dr.
             Michael Scolatti, who diagnosed Owen with: “309.28 (F43.23)
             Adjustment Disorder with Mixed Anxiety and Depressed Mood”,
             and all arising from the activities at SSHS.

262. On November 10, 2019, Deidre made a second plea for reasonable



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 52 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 53 of 127



     accommodation from Principal Palmer that:

           a. sought rectification of the ongoing harassment tolerated by the school,

               and

           b. sought treatment for Owen’s depression and severe anxiety.

263. SSHS (Principal Palmer) and MCPSD (Julie Robitaille) ignored Deidre’s

     requests for reasonable accommodations for Owen’s reported disabilities and

     the multiple incidents of harassment, discrimination, and failing to meet the

     educational needs of a disabled student.

264. SSHS failed by, including but not limited to, not providing an Individualized

     Education Plan (“IEP”) to accommodate Owen’s disabilities, which by statute

     should have been discussed with the parent and utilized by the school.

265. Principal Palmer and Ms. Robitaille offered no response to nor explanation why

     the School (SSHS and Palmer) and the District (Robitaille) allowed the ongoing

     harassment and discrimination, which is the genesis of Owen’s severe anxiety

     and depression and Deidre’s severe emotional distress.

266. SSHS had been on notice from at least October 2018 that Owen suffered from

     depression and Deidre routinely informed Kellen Palmer of Owen’s

     increasingly severe depression symptoms premised on the continued

     harassment and discrimination occurring at SSHS by SSHS students while on

     SSHS grounds during school hours.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 53 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 54 of 127



267. Because if its knowledge, and premised at least in part on statutory obligations,

     SSHS was under a duty to initiate IDEA/FAPE response techniques to mitigate

     the harm to Owen’s appropriate education where he would not continue to be

     harassed, but the school failed to do so.

268. SSHS and MCSD have violated the ADA, IDEA, FAPE, and Section 504 of the

     Rehabilitation Act of 1973 and infringed Owen’s civil rights that provide he be

     able to enjoy a discrimination free school environment.

269. On February 10, 2020 Deidre made a third formal request for reasonable

     accommodation for Owen from Principal Palmer that (i) sought rectification of

     the ongoing harassment tolerated by the school, (ii) an appropriate institutional

     response to Owen’s depression and severe anxiety in its educational plan, and

     (iii) treatment for Owen’s depression and severe anxiety caused by SSHS.

270. SSHS (Principal Palmer) and MCSD (Julie Robitaille) responded that (i) the

     Seely Swan school is too small to offer services for Owen and his depression

     (in violation of FAPE since SSHS is a recipient of federal funds), but (ii) offered

     no response nor explanation for the ongoing harassment which is the genesis of

     the depression and other disabilities.

271. The SSHS response to this, the third, request for reasonable accommodation

     and Title IX treatment, was to send Owen to the Willard School and The

     Learning Lab on or around February 20, 2020, which is not a reasonable



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 54 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 55 of 127



     accommodation under 20 U.S.C. § 1412(5).

272. SSHS and MCPSD failed to provide the proper response, according to IDEA

     guidance, which is to make every effort to help a disabled child by keeping the

     disabled child in a regular classroom due to the recognized humiliation factor

     involved with this referral. Likewise, it was detrimental to Owen to refer him

     to the Learning Lab and Willard School when that institution is not the

     accommodation that was needed nor requested; the referral was, in fact,

     retaliatory.

273. SSHS and MCPSD violated 20 U.S.C. § 1415(b)(1)(C) by not notifying Deidre

     of the intended move of Owen to the Willard School.

274. 20 U.S.C. § 1415(b)(1)(C) requires that parents must receive prior written

     notice when a school proposes or refuses to alter a placement of the student,

     which said notice Deidre did not receive.

275. SSHS violated Section 504/IDEA/ADA, in that it provided no response to the

     ongoing harassment and no explanation as to why the requested reasonable

     accommodation – stopping the harassment and/or discrimination – was not

     feasible.

276. SSHS violated the ADA, in that it provided no response to the ongoing

     harassment and no explanation as to why the requested reasonable

     accommodation – stopping the harassment and/or discrimination – was not



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 55 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 56 of 127



     feasible.

277. SSHS violated Section 504/IDEA/ADA by sending Owen to a facility for

     disabled and troubled children without an IEP.

278. The improvident SSHS referral of Owen to the Willard School, without an IEP,

     demonstrates, among other things, the discriminatory motivation of the referral,

     the negligence by SSHS in dealing with the ongoing racial discrimination and

     sexual harassment at SSHS, and the “knee jerk” reaction SSHS had to this entire

     situation.

279. MCPSD (Julie Robitaille) and SSHS (Principal Palmer) sent Owen to the

     “Learning Lab” with no explanation why he could not stay at SSHS; with no

     rational basis as to how this transfer would diminish the pervasive harassing

     and discriminatory environment at SSHS; or, with no basis in medical

     knowledge as to how this transfer would serve to mitigate the emotional distress

     and severe anxiety disability Owen already suffered from due to the SSHS

     harassment and discrimination.

280. Deidre was given no opportunity to participate in this decision about her

     disabled son’s education, which violates IDEA.

281. The SSHS and MCPSD decision was not a joint school-parental action plan,

     which violates IDEA.

282. Deidre was not given the chance to appeal the school’s unilateral decision of



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 56 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 57 of 127



     sending Owen to the “Learning Lab”, which violates IDEA.

283. MCPSD (Julie Robitaille), without consultation from the parent, arranged for a

     one-on-one tutor for Owen where he was kept out of the general population at

     SSHS, which is an additional violation of IDEA that requires that a parent must

     know the plan for their child at school.

284. SSHS and MCSD have discriminated against Owen in the terms and conditions

     of his educational experience based on his mental disability, which is

     recognized as and declared to be a protected civil right under

     M.C.A. § 49-1-102.

     The persistent, severe, and/or repeated and permitted harassment and
          discrimination at SSHS is so out of control that it has been
                                 “industrialized”

285. The severe emotional distress was a foreseeable and predictable consequence

     of the nature, prevalence, and sheer abhorrence of the racial bigotry Owen

     suffered at the hands of SSHS and MCPSD.

286. SSHS and MCPSD displayed a severe degree of malfeasance and misfeasance

     in the handling of past reported incidents of discrimination and harassment at

     SSHS to such a degree that (i) it was pervasive and seen as approved conduct

     by Students, (ii) it was practiced and participated in by teachers and coaches,

     and (iii) it became industrialized on the Internet.

287. In December 2020, a meme was posted to an InstagramTM account



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 57 of 127
            Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 58 of 127



        “13c_meme_page” (“13C Meme page”).

      Reference to the                                                   Reference to
          MHSA                                                          SSHS Athletic
                                                                         Conference
       266 people use                                                    Designation
          this site

288. 13C Meme page specifically mentions Owen and depicts the fact that the

        individual that created the meme wishes to keep Owen out of the SSHS school.


     13c Meme Page: a
   dedicated web site for
    posting about SSHS                                  Seely Swan High School: the inserted addition of
students and premised on                                  personalized language to the Internet photo
its athletic designation as a                                  similar to the photo in ¶ 93, supra.
       Class C school.




  13c Meme Page: The                                        Owen Mercado the inserted addition of
 level of distribution (80                                personalized language to the Internet photo
 different people) on this                                    similar to the photo in ¶ 93, supra.
  site as of December 9,
            2020.



289. According to Instagram™ account information, the post was created by BH,

        who is a student at SSHS.

290. BH created the post, presumably with the additional text inserted onto the

        photo/meme, and submitted the meme post to 13C Meme page via direct

        messaging (“DM”) technology.

291. The account owner of 13c_meme_page published the BH post on the

        13c_meme_page account.

292. Once posted by the 13c_meme_page account owner, the Instagram™


COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 58 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 59 of 127



     technology then permits other 13c_meme_page account users to “like” the BH

     post, which is understood to be in Internet parlance an “agreement” with the

     harassing nature of the meme.

293. What this demonstrates is that the harassment and ridicule of students at SSHS

     has become so accepted and tolerated by the SSHS Administration that it – the

     practice of harassing students – has gotten its own web site to facilitate the

     SSHS practice.

294. The harm created by the existence of this web site, dedicated to the SSHS

     adopted practice of tolerating student-on-student harassment, is exacerbated by

     the fact that, upon information and belief, the site is known to and used by SSHS

     personnel for the same purpose of harassment – harassment of students by a

     SSHS employee(s).

295. The above derogatory post of an Internet photograph (a “meme”), altered by

     electronic means to be personalized against Owen and further altered to premise

     the harassment directly related to Seely Swan High School, was seen by and

     then liked by another Instagram TM account “lady.blackhawks”:




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 59 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 60 of 127



          Seely Swan High School is known as the
          blackhawks in Class C, District 13 athletics,
          and lady.blackhawks is the official account
          of the women’s sports at SSHS,
          administered by, upon information and
          belief, an SSHS employee.




296. The level of distribution of this site includes the 266 followers who can view

     the post, the 116 followers of the post, and the 80 different people on this site

     who viewed the post and “clicked” on it as a “like” as of December 9, 2020.

297. Upon information and belief, the “lady.blackhawks” account is controlled by

     an employee of SSHS.
                                                 The employee site and the 13C Meme page
          Redacted SSHS                          are both used by SSHS students, and there
        Employee Information                     is a commonality of the user “ryland692” on
                                                 both pages.


                                                 The 13C Meme page has predominantly
                                                 posted images of SSHS athletes on the
                                                 derogatory page; the SSHS employee is an
                                                 athletic coach at SSHS.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 60 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 61 of 127




298. Upon information and belief, “lady.blackhawks” is sanctioned by SSHS as the

     account for the Lady Blackhawks athletics.

299. Upon information and belief, SSHS by and through this employee has actively

     engaged in on-line harassment of a student, Owen, as well as possible others.

300. The continued and unexplained failure to investigate the incidents of

     discrimination and harassment, despite each and every act being premised on

     the protected class status of Owen, created such a pervasive and permissive

     environment of accepted discrimination and harassment that the SSHS

     educational institution aided, abetted, compelled, or coerced the Students, and

     in at least three cases the employees of SSHS, to commit an act forbidden under

     M.C.A. Chapter 49, et seq., including but not limited to:

           a. M.C.A. § 49-1-101: every person has the right of protection from
              personal insult, defamation, and injury to the person’s personal
              relations;

           b. M.C.A. § 49-1-102: The right to be free from discrimination because of
              race, creed, color, sex, physical or mental disability, age, or national
              origin is recognized as and declared to be a civil right in Montana;

           c. M.C.A. § 49-2-301: It is unlawful discriminatory practice for an
              educational institution to discriminate against a person because that
              person has opposed any practices forbidden under Chapter 49 because
              the individual has filed a complaint or participated in any manner in any
              investigation or proceeding involving discrimination.

           d. M.C.A. § 49-2-307: It is an unlawful discriminatory practice for an
              educational institution to exclude, expel, limit, or otherwise

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 61 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 62 of 127



               discriminate against a person enrolled as a student in the terms,
               conditions or privileges of the institution because of race, creed, color,
               national origin, or disability.

301. The continued and permitted discrimination and harassment at the SSHS

     educational institution, by Students, eighteen (18) identified to SSHS and others

     unknown, and by at least three SSHS employed, was so expansive and endured

     so long that it is by definition persistent, severe and repeated, such that the

     conduct, and inaction of SSHS violated the BULLY-FREE MONTANA ACT.

302. The continued and permitted discrimination and harassment at the SSHS

     educational institution, by Students, eighteen (18) identified to SSHS and others

     unknown, and by at least three SSHS employed, was so expansive and endured

     so long that it is by definition persistent, severe and repeated, such that the

     conduct, and inaction of SSHS that it aided, abetted, compelled, or coerced the

     Students, and in at least three cases the employees of SSHS, to commit acts of

     overt, offensive, and disgusting discrimination and harassment that facially

     required reporting to law enforcement for the investigation of potential criminal

     acts, including but not limited to:

           a. M.C.A. § 45-8-201: Obscenity;

           b. M.C.A. § 45-6-101: Criminal mischief;

           c. M.C.A. § 45-8-213: Privacy in communications;

           d. M.C.A. § 45-5-221: Malicious intimidation or harassment relating to
              civil or human rights;

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 62 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 63 of 127




           e. M.C.A. § 45-5-625: Sexual abuse of Children.

           f. M.C.A. § 45-5-220: Stalking;

           g. M.C.A. § 49-2-302: Aiding, coercing, or attempting; and

           h. M.C.A. § 45-5-222: Sentence enhancement – offense committed
              because of victim’s race, creed, religion, color, national origin, or
              involvement in civil rights or human rights activities.

303. Each and every one of the crimes ignored by SSHS, committed against Owen,

     and perpetrated by known and reported SSHS Students, was also subject to

     sentence enhancement under the “Hate Crimes” enhancing statute M.C.A. § 45-

     5-222, which generally provides for an additional sentence for acts committed

     because of the victim’s race, creed, religion, color, or national origin.

                                           V.
                               Claims and Causes of Action

                                           COUNT 1
                                NEGLIGENCE :
  SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT:
 BREACH IN FAILING TO PROVIDE AN EDUCATIONAL INSTITUTION FREE FROM RACIAL
       DISCRIMINATION AND AN EDUCATIONAL OPPORTUNITY FREE FROM
                           RACIAL DISCRIMINATION

304. Plaintiff herein realleges paragraphs 1 through 303 above as though fully set

     forth herein.

305. SSHS and MCPSD owed a duty to Owen to provide a safe, discrimination free,

     place of schooling and a discrimination free education.

306. SSHS and MCPSD were made aware the continued harassment and

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 63 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 64 of 127



     discrimination that was being directed towards Owen based on the protected

     class status race.

307. SSHS, after knowing about harassment and discrimination, failed to respond to

     the known and reported acts of racial bigotry, discrimination and harassment;

     MCPSD, after knowing about harassment and discrimination, failed to respond

     to the known and reported acts of racial bigotry, discrimination and harassment.

308. Neither SSHS nor MCPSD responded to the racial discrimination in accord

     with state law, federal law, and District policy.

309. The SSHS Administration and/or the MCPSD conducted no investigation of the

     racial discrimination, nor did they, jointly and severally, or individually,

     properly respond to the racially motivated harassment and discriminatory

     conduct of the students.

310. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did they properly respond to the harassment

     and discriminatory conduct of the students and/or teachers as required by state

     law.

311. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did it properly respond to the harassment

     and discriminatory conduct of the students as required by school policy.

312. The SSHS Administration and/or MCPSD did not make a determination



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 64 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 65 of 127



     whether the reported discriminatory act was subject to the jurisdiction of the

     school district or another public agency, including law enforcement.

313. The SSHS Administration and/or MCPSD did not make a referral of the racial

     discrimination conduct, which is a potential violation of Montana law, M.C.A.

     § 20-5-209, BULLYING         OF A   STUDENT PROHIBITED, or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;        or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

314. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     SSHS Students, if these students were minors.

315. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.

316. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 65 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 66 of 127



     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

317. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT.

318. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s and MCPSD’s past failure to

     investigate and respond to prior reports of sexual harassment, racial

     discrimination, and national origin discrimination by at least three SSHS

     employees and an identified cadre of over a dozen students and against Owen,

     while on school property, during school hours, and while participating in school

     sponsored activities.

319. The incidents of racial discrimination against Owen were not investigated by

     Principal Palmer; they were not investigated by MCPSD; and, neither SSHS

     nor MCPSD did any type of Title IX follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

320. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person; Deidre was



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 66 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 67 of 127



     damaged emotionally and physically by the extreme and outrageous conduct of

     SSHS, SSHS Students, SSHS faculty, and MCPSD.

321. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 2
                                NEGLIGENCE:
  SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT:
 BREACH IN FAILING TO PROVIDE AN EDUCATIONAL INSTITUTION FREE FROM RACIAL
       DISCRIMINATION AND AN EDUCATIONAL OPPORTUNITY FREE FROM
                       DISCRIMINATION BASED ON COLOR

322. Plaintiff herein realleges paragraphs 1 through 321 above as though fully set

     forth herein.

323. SSHS and MCPSD owed a duty to Owen to provide a safe, discrimination free,

     place of schooling and a discrimination free education.

324. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen based on the protected

     class status of color.

325. SSHS, after knowing about harassment and discrimination, failed to respond to

     the known and reported acts of racial bigotry, discrimination and harassment;

     MCPSD, after knowing about harassment and discrimination, failed to respond

     to the known and reported acts of racial bigotry, discrimination and harassment

     based on Owens’ skin color.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 67 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 68 of 127



326. Neither SSHS nor MCPSD responded to the racial/skin color discrimination in

     accord with state law, federal law, and District policy.

327. The SSHS Administration and/or the MCPSD conducted no investigation of the

     racial/skin color discrimination, nor did they, jointly and severally, or

     individually, properly respond to the racially motivated harassment and

     discriminatory conduct of the students.

328. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did they properly respond to the harassment

     and discriminatory conduct of the students and/or teachers as required by state

     law.

329. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did it properly respond to the harassment

     and discriminatory conduct of the students as required by school policy.

330. The SSHS Administration and/or MCPSD did not make a determination

     whether the reported discriminatory act was subject to the jurisdiction of the

     school district or another public agency, including law enforcement.

331. The SSHS Administration and/or MCPSD did not make a referral of the

     racial/skin color discrimination conduct, which is a potential violation of

     Montana law, M.C.A. § 20-5-209, BULLYING OF A STUDENT PROHIBITED, or

     M.C.A. § 45-5-220, STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 68 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 69 of 127



     § 45-6-101: CRIMINAL           MISCHIEF;    or M.C.A. § 45-8-213:    PRIVACY   IN

     COMMUNICATIONS;         or M.C.A. § 45-5-221: MALICIOUS        INTIMIDATION OR

     HARASSMENT RELATING TO CIVIL OR HUMAN RIGHTS;             or M.C.A. § 45-5-625:

     SEXUAL     ABUSE OF    CHILDREN; or M.C.A. § 49-2-302: AIDING,      COERCING, OR

     ATTEMPTING,     to the law enforcement agency with appropriate jurisdiction.

332. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     SSHS Students, if these students were minors.

333. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.

334. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for

     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

335. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT.

336. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s and MCPSD’s past failure to



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 69 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 70 of 127



     investigate and respond to prior reports of sexual harassment, racial

     discrimination, and national origin discrimination by at least three SSHS

     employees and an identified cadre of over a dozen students and against Owen,

     while on school property, during school hours, and while participating in school

     sponsored activities.

337. The incidents of racial discrimination against Owen were not investigated by

     Principal Palmer; they were not investigated by MCPSD; and, neither SSHS

     nor MCPSD did any type of Title IX follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

338. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person; Deidre was

     damaged emotionally and physically by the extreme and outrageous conduct of

     SSHS, SSHS Students, SSHS faculty, and MCPSD.

339. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 70 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 71 of 127



                                           COUNT 3
                                NEGLIGENCE:
  SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT:
 BREACH IN FAILING TO PROVIDE AN EDUCATIONAL INSTITUTION FREE FROM RACIAL
 DISCRIMINATION AND AN EDUCATIONAL OPPORTUNITY FREE FROM DISCRIMINATION
                         BASED ON NATIONAL ORIGIN

340. Plaintiff herein realleges paragraphs 1 through 339 above as though fully set

     forth herein.

341. SSHS and MCPSD owed a duty to Owen to provide a safe, discrimination free,

     place of schooling and a discrimination free education.

342. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen based on the protected

     class status of national origin.

343. SSHS, after knowing about harassment and discrimination, failed to respond to

     the known and reported acts of racial bigotry, discrimination and harassment;

     MCPSD, after knowing about harassment and discrimination, failed to respond

     to the known and reported acts of racial bigotry, discrimination and harassment

     based on Owens’ national origin.

344. Neither SSHS nor MCPSD responded to the racial/national origin

     discrimination in accord with state law, federal law, and District policy.

345. The SSHS Administration and/or the MCPSD conducted no investigation of the

     racial/national origin discrimination, nor did they, jointly and severally, or

     individually, properly respond to the racially motivated harassment and

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 71 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 72 of 127



     discriminatory conduct of the students.

346. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did they properly respond to the harassment

     and discriminatory conduct of the students and/or teachers as required by state

     law.

347. The SSHS Administration and/or MCPSD conducted no investigation of the

     racially motivated harassment, nor did it properly respond to the harassment

     and discriminatory conduct of the students as required by school policy.

348. The SSHS Administration and/or MCPSD did not make a determination

     whether the reported discriminatory act was subject to the jurisdiction of the

     school district or another public agency, including law enforcement.

349. The SSHS Administration and/or MCPSD did not make a referral of the

     racial/national origin discrimination conduct, which is a potential violation of

     Montana law, M.C.A. § 20-5-209, BULLYING OF A STUDENT PROHIBITED, or

     M.C.A. § 45-5-220, STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A.

     § 45-6-101: CRIMINAL           MISCHIEF;    or M.C.A. § 45-8-213:    PRIVACY   IN

     COMMUNICATIONS;         or M.C.A. § 45-5-221: MALICIOUS        INTIMIDATION OR

     HARASSMENT RELATING TO CIVIL OR HUMAN RIGHTS;             or M.C.A. § 45-5-625:

     SEXUAL     ABUSE OF    CHILDREN; or M.C.A. § 49-2-302: AIDING,      COERCING, OR

     ATTEMPTING,     to the law enforcement agency with appropriate jurisdiction.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 72 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 73 of 127



350. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     SSHS Students, if these students were minors.

351. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.

352. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for

     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

353. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT.

354. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s and MCPSD’s past failure to

     investigate and respond to prior reports of sexual harassment, racial

     discrimination, and national origin discrimination by at least three SSHS

     employees and an identified cadre of over a dozen students and against Owen,

     while on school property, during school hours, and while participating in school

     sponsored activities.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 73 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 74 of 127



355. The incidents of racial discrimination against Owen were not investigated by

     Principal Palmer; they were not investigated by MCPSD; and, neither SSHS

     nor MCPSD did any type of Title IX follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

356. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person; Deidre was

     damaged emotionally and physically by the extreme and outrageous conduct of

     SSHS, SSHS Students, SSHS faculty, and MCPSD.

357. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 4
                                NEGLIGENCE:
  SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT:
 BREACH IN FAILING TO PROVIDE AN EDUCATIONAL INSTITUTION FREE FROM RACIAL
 DISCRIMINATION AND AN EDUCATIONAL OPPORTUNITY FREE FROM DISCRIMINATION
                             BASED ON GENDER

358. Plaintiff herein realleges paragraphs 1 through 357 above as though fully set

     forth herein.

359. SSHS and MCPSD owed a duty to Owen to provide a safe, discrimination free,

     place of schooling and a discrimination free education.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 74 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 75 of 127



360. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen based on the protected class

     status of gender.

361. SSHS, after knowing about sexual harassment and discrimination, failed to

     respond to the known and reported acts of racial bigotry, gender discrimination

     and sexual harassment; MCPSD, after knowing about sexual harassment and

     gender discrimination, failed to respond to the known and reported acts of racial

     bigotry, gender discrimination and sexual harassment based on Owens’ gender.

362. Neither SSHS nor MCPSD responded to the gender discrimination in accord

     with state law, federal law, and District policy.

363. The SSHS Administration and/or the MCPSD conducted no investigation of the

     gender discrimination, nor did they, jointly and severally, or individually,

     properly respond to the gender motivated sexual harassment and discriminatory

     conduct of the students.

364. The SSHS Administration and/or MCPSD conducted no investigation of the

     gender motivated sexual harassment, nor did they properly respond to the

     sexual harassment and discriminatory conduct of the students and/or teachers

     as required by state law.

365. The SSHS Administration and/or MCPSD conducted no investigation of the

     gender motivated sexual harassment, nor did it properly respond to the sexual



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 75 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 76 of 127



     harassment and discriminatory conduct of the students as required by school

     policy.

366. The SSHS Administration and/or MCPSD did not make a determination

     whether the reported discriminatory act was subject to the jurisdiction of the

     school district or another public agency, including law enforcement.

367. The SSHS Administration and/or MCPSD did not make a referral of the gender

     discrimination conduct, which is a potential violation of Montana law, M.C.A.

     § 20-5-209, BULLYING         OF A   STUDENT PROHIBITED, or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;        or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

368. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     SSHS Students, if these students were minors.

369. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 76 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 77 of 127



370. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for

     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

371. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT.

372. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s and MCPSD’s past failure to

     investigate and respond to prior reports of sexual harassment, racial

     discrimination, and national origin discrimination by at least three SSHS

     employees and an identified cadre of over a dozen students and against Owen,

     while on school property, during school hours, and while participating in school

     sponsored activities.

373. The incidents of racial discrimination against Owen were not investigated by

     Principal Palmer; they were not investigated by MCPSD; and, neither SSHS

     nor MCPSD did any type of Title VI follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

374. Owen was damaged emotionally and physically by losing years of his educational



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 77 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 78 of 127



     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person; Deidre was

     damaged emotionally and physically by the extreme and outrageous conduct of

     SSHS, SSHS Students, SSHS faculty, and MCPSD.

375. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 5
                                NEGLIGENCE:
    SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT
                     IN FAILING TO SUPERVISE STUDENTS

376. Plaintiff herein realleges paragraphs 1 through 375 above as though fully set

     forth herein.

377. SSHS and MCPSD had a duty to supervise students and act as a reasonable and

     prudent educational institution in addressing, among other things, bulling

     behavior in schools, on school buses, at school-sponsored activities, and online.

378. SSHS and MCPSD had a duty to adopt policies to deter persistent threatening,

     insulting, or demeaning gestures or physical conduct, including an intentional

     written, verbal, or electronic communication or threat directed against a student

     or students regardless of the under reason for such conduct.

379. SSHS and MCPSD had a duty to supervise students and act as a reasonable and

     prudent educational institution in addressing, among other things, criminal

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 78 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 79 of 127



     conduct of students in schools, on school buses, at school-sponsored activities,

     and online.

380. SSHS and MCPSD                were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least eighteen (18) identified SSHS

     Students.

381. SSHS, after knowing about harassment, discrimination, and/or criminal conduct

     failed to respond to the known and reported acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS Students; MCPSD, after knowing

     about acts of racial bigotry, discrimination, harassment and criminal conduct by

     SSHS Students, failed to respond to the known and reported acts of racial bigotry,

     discrimination, harassment and criminal conduct by SSHS Students against

     Owen.

382. Neither SSHS nor MCPSD responded to the pervasive discrimination and

     student criminal conduct in accord with state law, federal law, and District

     policy.

383. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS,

     nor did they, jointly and severally, or individually, properly respond to the acts

     of racial bigotry, discrimination, harassment and criminal conduct by SSHS



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 79 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 80 of 127



     students.

384. The SSHS Administration and/or MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS,

     nor did they properly respond to the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS students and/or teachers as required

     by state law.

385. The SSHS Administration and/or MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     students, nor did it properly respond to the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS students as required by school policy.

386. The SSHS Administration and/or MCPSD did not make a determination

     whether the reported discriminatory actions, harassing actions, or criminal

     conduct was subject to the jurisdiction of the school district or another public

     agency, including law enforcement.

387. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS

     students, each of which is a potential violation of Montana law, M.C.A. § 20-5-

     209, BULLYING OF A STUDENT PROHIBITED, or M.C.A. § 45-5-220, STALKING,

     or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101: CRIMINAL MISCHIEF;

     or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or M.C.A. § 45-5-221:



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 80 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 81 of 127



     MALICIOUS      INTIMIDATION OR HARASSMENT RELATING TO CIVIL OR HUMAN

     RIGHTS;   or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN; or M.C.A. § 49-

     2-302: AIDING, COERCING, OR ATTEMPTING, to the law enforcement agency with

     appropriate jurisdiction.

388. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Students, if these students were minors.

389. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.

390. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for

     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

391. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT,

     or the victims of criminal acts by SSHS students.

392. The continued and escalating nature of the harassment was a foreseeable



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 81 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 82 of 127



     consequence of the SSHS Administration’s and MCPSD’s past failure to

     investigate and respond to prior reports of sexual harassment, racial

     discrimination, national origin discrimination, gender discrimination, and/or

     criminal acts by at least three SSHS employees and an identified cadre of over

     a dozen students and against Owen, while on school property, during school

     hours, and while participating in school sponsored activities.

393. The incidents/acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS students against Owen were not investigated by Principal

     Palmer; they were not investigated by MCPSD; and, neither SSHS nor MCPSD

     did any type of Title VI follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

394. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person; Deidre was

     damaged emotionally and physically by the extreme and outrageous conduct of

     SSHS, SSHS Students, SSHS faculty, and MCPSD.

395. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 82 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 83 of 127



                                           COUNT 6
                                NEGLIGENCE:
    SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT
                       IN FAILING TO SUPERVISE STAFF

396. Plaintiff herein realleges paragraphs 1 through 395 above as though fully set

     forth herein.

397. SSHS and MCPSD had a duty to supervise teachers and coaches and act as a

     reasonable and prudent educational institution in addressing, among other things,

     student bulling behavior in schools, on school buses, at school-sponsored

     activities, and online, as well as any instances of teachers and staff engaging in

     the same activity or advocating for the bullying activity, or tacitly or overtly

     approving of student bullying activity.

398. SSHS and MCPSD had a duty to adopt policies to deter persistent threatening,

     insulting, or demeaning gestures or physical conduct, including an intentional

     written, verbal, or electronic communication or threat directed against a student

     or students regardless of the under reason for such conduct.

399. SSHS and MCPSD had a duty to supervise students and act as a reasonable and

     prudent educational institution in addressing, among other things, criminal

     conduct of students in schools, on school buses, at school-sponsored activities,

     and online.

400. SSHS and MCPSD had a duty to train teachers and coaches about SSHS and

     MCPSD policies to deter persistent threatening, insulting, or demeaning gestures

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 83 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 84 of 127



     or physical conduct, including an intentional written, verbal, or electronic

     communication or threat directed against a student or students regardless of the

     under reason for such conduct.

401. SSHS and MCPSD had a duty to supervise teachers and coaches in the

     enforcement and implementation of SSHS and MCPSD policies to deter

     persistent threatening, insulting, or demeaning gestures or physical conduct,

     including an intentional written, verbal, or electronic communication or threat

     directed against a student or students regardless of the under reason for such

     conduct.

402. SSHS and MCPSD had a duty to supervise staff and act as a reasonable and

     prudent educational institution in addressing, among other things, criminal

     conduct of students in schools, on school buses, at school-sponsored activities,

     and online, combined with the obligation to report suspected criminal acts by

     students to law enforcement.

403. SSHS and MCPSD                were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS Staff

     Members (2 coaches and 1 teacher).

404. SSHS, after knowing about harassment, discrimination, and/or criminal conduct

     failed to respond to the known and reported acts of racial bigotry, discrimination,



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 84 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 85 of 127



     harassment and criminal conduct by SSHS Staff Members; MCPSD, after

     knowing about acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS Staff Members, failed to respond to the known and reported

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members against Owen.

405. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

406. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS Staff Members.

407. The SSHS Administration and/or MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they properly respond to the acts of racial bigotry,

     discrimination, harassment and criminal conduct by SSHS coaches and/or

     teachers as required by state law.

408. The SSHS Administration and/or MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did it properly respond to the acts of racial bigotry,



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 85 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 86 of 127



     discrimination, harassment and criminal conduct by SSHS Staff Members as

     required by school policy.

409. The SSHS Administration and/or MCPSD did not make a determination

     whether the reported discriminatory actions, harassing actions, or criminal

     conduct of SSHS Staff Members was subject to the jurisdiction of the school

     district or another public agency, including law enforcement.

410. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-

     5-209, BULLYING         OF A    STUDENT PROHIBITED,     or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

411. The SSHS Administration and/or MCPSD did not make prompt notification of

     the alleged victim and the alleged perpetrator, or the parents or guardian of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 86 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 87 of 127



412. The SSHS Administration and/or MCPSD did not enact the District procedure,

     if such procedure exists, to protect the alleged victim of behavior prohibited

     under the BULLY-FREE MONTANA ACT from further incidents of such behavior.

413. The SSHS Administration and/or MCPSD did not enforce the disciplinary

     procedure, if any such procedure exists, establishing the consequences for

     students found to have committed behavior prohibited under the BULLY-FREE

     MONTANA ACT.

414. The SSHS Administration and/or MCPSD did not follow the District procedure,

     if any such procedure exists, for the use of appropriate intervention and

     remediation for victims and perpetrators under the BULLY-FREE MONTANA ACT,

     or the victims of criminal acts by SSHS Staff Members.

415. The continued and escalating nature of the harassment was a foreseeable

     consequence of the SSHS Administration’s and MCPSD’s past failure to

     investigate and respond to prior reports of sexual harassment, racial

     discrimination, national origin discrimination, gender discrimination, and/or

     criminal acts by at least three SSHS employees and an identified cadre of over

     a dozen students and against Owen, while on school property, during school

     hours, and while participating in school sponsored activities.

416. The incidents/acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS Staff Members against Owen were not investigated by



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 87 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 88 of 127



     Principal Palmer; they were not investigated by MCPSD; and, neither SSHS

     nor MCPSD did any type of Title IX follow up or response to the reported racial

     discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

417. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

418. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress.

419. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 6
                                  NEGLIGENCE:
                    MISSOULA COUNTY PUBLIC SCHOOL DISTRICT
        IN FAILING TO SUPERVISE SEELY SWAN HIGH SCHOOL ADMINISTRATION

420. Plaintiff herein realleges paragraphs 1 through 419 above as though fully set

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 88 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 89 of 127



     forth herein.

421. MCPSD had a duty to supervise SSHS Administrators, including but not limited

     to Principals Kathleen Pecora and Kellen Palmer, and a duty to act as a reasonable

     and prudent educational institution in addressing, among other things, student

     bulling behavior in schools, on school buses, at school-sponsored activities, and

     online.

422. MCPSD had a duty to supervise administrator’s actions in response to any

     instances of SSHS students engaging in bullying activity in schools, on school

     buses, at school-sponsored activities, and online.

423. MCPSD had a duty to supervise administrator’s actions in response to any

     instances of teachers and staff engaging in the same activity or advocating for the

     bullying activity, or tacitly or overtly approving of student bullying activity.

424. MCPSD had a duty to supervise administrator’s actions in response to any

     instances of ignoring SSHS students engaging in bullying activities in schools, on

     school buses, at school-sponsored activities, and online , as well as teachers and

     staff engaging in the same activity or advocating for the bullying activity, or

     tacitly or overtly approving of student bullying activity.

425. MCPSD had a duty to adopt policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 89 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 90 of 127



     regardless of the under reason for such conduct.

426. MCPSD had a duty to supervise students and act as a reasonable and prudent

     educational institution in addressing, among other things, criminal conduct of

     students in schools, on school buses, at school-sponsored activities, and online.

427. MCPSD had a duty to train administrators about SSHS and MCPSD policies to

     deter persistent threatening, insulting, or demeaning gestures or physical conduct,

     including an intentional written, verbal, or electronic communication or threat

     directed against a student or students regardless of the under reason for such

     conduct.

428. MCPSD had a duty to supervise administrators, teachers and coaches in the

     enforcement and implementation of SSHS and MCPSD policies to deter

     persistent threatening, insulting, or demeaning gestures or physical conduct,

     including an intentional written, verbal, or electronic communication or threat

     directed against a student or students regardless of the under reason for such

     conduct.

429. MCPSD had a duty to supervise SSHS Administrators and act as a reasonable and

     prudent educational institution in addressing, among other things, criminal

     conduct of students in schools, on school buses, at school-sponsored activities,

     and online, combined with the obligation to report suspected criminal acts by

     students to law enforcement.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 90 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 91 of 127



430. MCPSD was made aware the continued harassment and discrimination that was

     being directed towards Owen, based on his status as a protected class member,

     and perpetrated by at least three (3) identified SSHS Staff Members (2 coaches

     and 1 teacher).

431. MCPSD, after knowing about acts of racial bigotry, discrimination, harassment

     and criminal conduct by SSHS Students, and the apparent approval of those

     actions by the SSHS Administration, failed to respond to the known and reported

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members against Owen.

432. MCPSD, after knowing about acts of racial bigotry, discrimination, harassment

     and criminal conduct by SSHS Staff Members, and the apparent approval of those

     actions by the SSHS Administration, failed to respond to the known and reported

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members against Owen.

433. MCPSD did not respond to the discrimination and staff member conduct in

     accord with state law, federal law, and District policy.

434. MCPSD conducted no investigation of the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS Staff Members, and the apparent

     approval of those actions by the SSHS Administration, nor did they, jointly and

     severally, or individually, properly respond to the acts of racial bigotry,



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 91 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 92 of 127



     discrimination, harassment and criminal conduct by SSHS Staff Members.

435. MCPSD conducted no investigation of the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS Staff Members, and the apparent

     approval of those actions by the SSHS Administration, nor did they properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS coaches and/or teachers as required by state law.

436. MCPSD conducted no investigation of the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS Staff Members, and the apparent

     approval of those actions by the SSHS Administration, nor did it properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS Staff Members as required by school policy.

437. MCPSD did not make a determination whether the reported discriminatory

     actions, harassing actions, or criminal conduct of SSHS Staff Members, and the

     apparent approval of those actions by the SSHS Administration, was subject to

     the jurisdiction of the school district or another public agency, including law

     enforcement.

438. MCPSD did not make a referral of the acts of racial bigotry, discrimination,

     harassment and criminal conduct by SSHS Staff Members, and the apparent

     approval of those actions by the SSHS Administration, each of which is a

     potential violation of Montana law, M.C.A. § 20-5-209, BULLYING          OF A




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 92 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 93 of 127



     STUDENT PROHIBITED, or M.C.A. § 45-5-220, STALKING, or M.C.A. § 45-8-

     201: OBSCENITY; or M.C.A. § 45-6-101: CRIMINAL MISCHIEF; or M.C.A. § 45-

     8-213: PRIVACY        IN COMMUNICATIONS;           or M.C.A. § 45-5-221: MALICIOUS

     INTIMIDATION OR HARASSMENT RELATING TO CIVIL OR HUMAN RIGHTS;                      or

     M.C.A. § 45-5-625: SEXUAL            ABUSE OF      CHILDREN; or M.C.A. § 49-2-302:

     AIDING,     COERCING, OR ATTEMPTING,          to the law enforcement agency with

     appropriate jurisdiction.

439. The incidents/acts of racial bigotry, discrimination, harassment and criminal

     conduct by SSHS Staff Members against Owen, and the apparent approval of

     those actions by the SSHS Administration, were not investigated by MCPSD;

     and, MCPSD did any type of Title IX follow up or response to the reported

     racial discrimination, despite the fact that the harassment was persistent, severe,

     and/or repeated.

440. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

441. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 93 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 94 of 127



     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress.

442. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 8
     VIOLATION OF FEDERAL CONSTITUTIONAL RIGHTS UNDER 42 U.S.C. § 1983:
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

443. Plaintiffs herein reallege paragraphs 1 through 442 above as though fully set

     forth herein

444. Under the Fourteenth Amendment to the United States Constitution, individual

     have the right to equal protection under the law.

445. This United States Constitutional Right includes the right be free from

     discrimination from any government entity as well as protection from others on

     government property.

446. Under Federal law, a person’s Constitutional rights cannot be infringed by a

     person or government entity acting under the color of law; any such actor is

     liable to the individual who the actor “subjects, or causes to be subjected . . . to

     the deprivation of any rights, privileges, or immunities secured by the

     Constitution and laws.” 42 U.S.C. § 1983.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 94 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 95 of 127



447. The Defendants have continually violated the rights of Owen set forth in the

     Fourteenth Amendment and in violation of 42 U.S.C. § 1983.

448. SSHS and MCPSD had a duty to supervise administrators, teachers, coaches and

     students while acting as a reasonable and prudent educational institution in

     addressing, among other things, student bulling behavior in schools, on school

     buses, at school-sponsored activities, and online, as well as any instances of

     teachers and staff engaging in the same activity or advocating for the bullying

     activity, or tacitly or overtly approving of student bullying activity.

449. SSHS and MCPSD had a regulatory duty to adopt policies to deter persistent

     threatening, insulting, or demeaning gestures or physical conduct, including an

     intentional written, verbal, or electronic communication or threat directed against

     a student or students regardless of the under reason for such conduct.

450. SSHS and MCPSD had a duty to train administrators, teachers and coaches about

     SSHS and MCPSD policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students

     regardless of the under reason for such conduct.

451. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS Staff



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 95 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 96 of 127



     Members (2 coaches and 1 teacher), eighteen (18) identified SSHS Students, and

     activity by other unidentified students or actors on SSHS property.

452. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18) identified

     SSHS Students, and activity by other unidentified students or actors on SSHS

     property against Owen.

453. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

454. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

455. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 96 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 97 of 127



     5-209, BULLYING         OF A    STUDENT PROHIBITED,       or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,      to the law

     enforcement agency with appropriate jurisdiction.

456. The actions and inactions of SSHS and MCPSD violated Owen’s U.S.

     Constitutional Rights and violated the protections provided by 42 U.S.C. § 1983.

457. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

458. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her

     rights under 42 U.S.C. § 1983.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 97 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 98 of 127



459. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                COUNT 9
           VIOLATIONS OF MONTANA STATE CONSTITUTIONAL RIGHTS
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

460. Plaintiffs herein reallege paragraphs 1 through 459 above as though fully set

     forth herein

461. Under Article II, Section 4, of the Montana Constitution, individuals have the

     right to equal protection under the law.

462. The Montana Constitution grants the right of individuals within the State of

     Montana to be free from discrimination based on a person’s race, color, sex,

     culture, social origin, or condition, or political or religious ideas.

463. The Defendants have continually violated the rights of Owen set forth in the

     Article II, Section 4, of the Montana Constitution.

464. SSHS and MCPSD had a duty to supervise administrators, teachers, coaches and

     students while acting as a reasonable and prudent educational institution in

     addressing, among other things, student bulling behavior in schools, on school

     buses, at school-sponsored activities, and online, as well as any instances of

     teachers and staff engaging in the same activity or advocating for the bullying

     activity, or tacitly or overtly approving of student bullying activity.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 98 of 127
        Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 99 of 127



465. SSHS and MCPSD had a regulatory duty to adopt policies to deter persistent

     threatening, insulting, or demeaning gestures or physical conduct, including an

     intentional written, verbal, or electronic communication or threat directed

     against a student or students regardless of the under reason for such conduct.

466. SSHS and MCPSD had a duty to train administrators, teachers and coaches

     about SSHS and MCPSD policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students

     regardless of the under reason for such conduct.

467. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS

     Staff Members (2 coaches and 1 teacher), eighteen (18) identified SSHS

     Students, and activity by other unidentified students or actors on SSHS property.

468. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18)

     identified SSHS Students, and activity by other unidentified students or actors

     on SSHS property against Owen.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 99 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 100 of 127



469. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

470. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

471. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-

     5-209, BULLYING         OF A    STUDENT PROHIBITED,     or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

472. The actions and inactions of SSHS and MCPSD violated Owen’s US



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 100 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 101 of 127



     Constitutional Rights and violated the protections provided by Article II,

     Section 4, of the Montana Constitution.

473. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

474. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her

     rights under Article II, Section 4, of the Montana Constitution.

475. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                COUNT 10
         DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT:
    SEELY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT
         FAILING TO GRANT OWEN MERCADO A REASONABLE ACCOMMODATION

476. Plaintiffs herein reallege paragraphs 1 through 475 above as though fully set

     forth herein.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 101 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 102 of 127



477. Owen is disabled as that term is used and interpreted under the Americans with

     Disabilities Act of 1990 (“ADA”).

478. SSHS and MCPSD were made aware of the Owen’s disabilities.

479. Upon having knowledge of the disabilities, SSHS and/or MCPSD were under a

     duty to make reasonable accommodations to, among other things, help with the

     learning and care of Owen, which included the reasonable accommodation

     request for SSHS and/or MCPSD take actions to eliminate the known

     harassing environment created by SSHS, including the tolerance of the actions

     of at least three (3) identified SSHS Staff Members (2 coaches and 1 teacher),

     eighteen (18) identified SSHS Students, and activity by other unidentified

     students or actors on SSHS property against Owen.

480. The Defendants failed to meet this duty of care by completely ignoring the

     requests of Deidre for a reasonable accommodation or the equal treatment of her

     disabled son under the ADA.

481. This failure caused emotional and physical damage to Owen for which he may

     never be able to fully recover.

482. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 102 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 103 of 127



                              COUNT 11
VIOLATION OF OWEN MERCADO’S RIGHT TO BE FREE FROM PERSONAL INJURY UNDER
                       M.C.A. §§ 49-1-101 – 102:
  SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

483. Plaintiffs herein reallege paragraphs 1 through 304 above as though fully set forth

     herein.

484. M.C.A. § 49-1-101 provides that every person has the right of protection from

     . . . personal insult, defamation, and injury to the person’s personal relations.

485. M.C.A. § 49-1-102 guarantees the right to be free from discrimination because

     of race, creed, religion, color, sex, physical or mental disability, age, or

     national origin is recognized as and declared to be a civil right.

486. The Defendants have continually violated the rights of Owen set forth in

     M.C.A. §§ 49-1-101 – 102.

487. SSHS and MCPSD had a duty to supervise administrators, teachers, coaches and

     students while acting as a reasonable and prudent educational institution in

     addressing, among other things, student bulling behavior in schools, on school

     buses, at school-sponsored activities, and online, as well as any instances of

     teachers and staff engaging in the same activity or advocating for the bullying

     activity, or tacitly or overtly approving of student bullying activity.

488. SSHS and MCPSD had a regulatory duty to adopt policies to deter persistent

     threatening, insulting, or demeaning gestures or physical conduct, including an

     intentional written, verbal, or electronic communication or threat directed

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 103 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 104 of 127



     against a student or students regardless of the under reason for such conduct.

489. SSHS and MCPSD had a duty to train administrators, teachers and coaches

     about SSHS and MCPSD policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students

     regardless of the under reason for such conduct.

490. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS

     Staff Members (2 coaches and 1 teacher), eighteen (18) identified SSHS

     Students, and activity by other unidentified students or actors on SSHS property.

491. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18)

     identified SSHS Students, and activity by other unidentified students or actors

     on SSHS property against Owen.

492. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

493. The SSHS Administration and/or the MCPSD conducted no investigation of the



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 104 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 105 of 127



     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

494. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-

     5-209, BULLYING         OF A    STUDENT PROHIBITED,     or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

495. The actions and inactions of SSHS and MCPSD violated Owen’s US

     Constitutional Rights and violated the protections provided by M.C.A. §§ 49-

     1-101 – 102.

496. Owen was damaged emotionally and physically by losing years of his educational



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 105 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 106 of 127



     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

497. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her

     rights under M.C.A. §§ 49-1-101 – 102.

498. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                           COUNT 12
 VIOLATION OF OWEN MERCADO’S RIGHT TO BE FREE FROM DISCRIMINATION UNDER
                          M.C.A. § 49-1-102:
  SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

499. Plaintiffs herein reallege paragraphs 1 through 499 above as though fully set forth

     herein.

500. M.C.A. § 49-1-102 guarantees the right to be free from discrimination because

     of race, creed, religion, color, sex, physical or mental disability, age, or

     national origin is recognized as and declared to be a civil right.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 106 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 107 of 127



501. The Defendants have continually violated the rights of Owen set forth in

     M.C.A. § 49-1-102.

502. SSHS and MCPSD had a duty to supervise administrators, teachers, coaches and

     students while acting as a reasonable and prudent educational institution in

     addressing, among other things, student bulling behavior in schools, on school

     buses, at school-sponsored activities, and online, as well as any instances of

     teachers and staff engaging in the same activity or advocating for the bullying

     activity, or tacitly or overtly approving of student bullying activity.

503. SSHS and MCPSD had a regulatory duty to adopt policies to deter persistent

     threatening, insulting, or demeaning gestures or physical conduct, including an

     intentional written, verbal, or electronic communication or threat directed

     against a student or students regardless of the under reason for such conduct.

504. SSHS and MCPSD had a duty to train administrators, teachers and coaches

     about SSHS and MCPSD policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students

     regardless of the under reason for such conduct.

505. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 107 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 108 of 127



     Staff Members (2 coaches and 1 teacher), eighteen (18) identified SSHS

     Students, and activity by other unidentified students or actors on SSHS property.

506. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18)

     identified SSHS Students, and activity by other unidentified students or actors

     on SSHS property against Owen.

507. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

508. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

509. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 108 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 109 of 127



     5-209, BULLYING         OF A    STUDENT PROHIBITED,       or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,      to the law

     enforcement agency with appropriate jurisdiction.

510. The actions and inactions of SSHS and MCPSD violated Owen’s US

     Constitutional Rights and violated the protections provided by M.C.A. § 49-1-

     102.

511. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

512. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 109 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 110 of 127



     rights under M.C.A. § 49-1-102.

513. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                               COUNT 13
   VIOLATION OF OWEN MERCADO’S RIGHT TO BE FREE FROM DISCRIMINATION IN
                   EDUCATION UNDER M.C.A. § 49-2-307:
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

514. Plaintiffs herein reallege paragraphs 1 through 513 above as though fully set forth

     herein.

515. M.C.A. § 49-2-307 provides that it is an unlawful discriminatory practice for

     an educational institution to exclude, expel, limit, or otherwise discriminate

     against a person enrolled as a student in the terms, conditions or privileges of

     the institution because of race, creed, color, national origin, or disability

516. The Defendants have continually violated the rights of Owen set forth in

     M.C.A. § 49-2-307.

517. SSHS and MCPSD had a duty to supervise administrators, teachers, coaches and

     students while acting as a reasonable and prudent educational institution in

     addressing, among other things, student bulling behavior in schools, on school

     buses, at school-sponsored activities, and online, as well as any instances of

     teachers and staff engaging in the same activity or advocating for the bullying

     activity, or tacitly or overtly approving of student bullying activity.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 110 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 111 of 127



518. SSHS and MCPSD had a regulatory duty to adopt policies to deter persistent

     threatening, insulting, or demeaning gestures or physical conduct, including an

     intentional written, verbal, or electronic communication or threat directed

     against a student or students regardless of the under reason for such conduct.

519. SSHS and MCPSD had a duty to train administrators, teachers and coaches

     about SSHS and MCPSD policies to deter persistent threatening, insulting, or

     demeaning gestures or physical conduct, including an intentional written, verbal,

     or electronic communication or threat directed against a student or students

     regardless of the under reason for such conduct.

520. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS

     Staff Members (2 coaches and 1 teacher), eighteen (18) identified SSHS

     Students, and activity by other unidentified students or actors on SSHS property.

521. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18)

     identified SSHS Students, and activity by other unidentified students or actors

     on SSHS property against Owen.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 111 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 112 of 127



522. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

523. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

524. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-

     5-209, BULLYING         OF A    STUDENT PROHIBITED,     or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law

     enforcement agency with appropriate jurisdiction.

525. The actions and inactions of SSHS and MCPSD violated Owen’s US



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 112 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 113 of 127



     Constitutional Rights and violated the protections provided by M.C.A. § 49-2-

     307.

526. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

527. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her

     rights under M.C.A. § 49-2-307.

528. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.

                                 COUNT 14
    VIOLATION OF OWEN MERCADO’S RIGHT TO BE FREE FROM RETALIATION FOR
      REPORTING DISCRIMINATION IN EDUCATION UNDER M.C.A. § 49-2-301:
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

529. Plaintiffs herein reallege paragraphs 1 through 528 above as though fully set forth

     herein.

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 113 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 114 of 127



530. M.C.A. § 49-2-301 provides that it is an unlawful discriminatory practice for

     an educational institution to discriminate against an individual who has reported

     discrimination under Chapter 49.

531. Owen and his mother Deidre have reported no less than nineteen (19) different

     acts of racial bigotry, discrimination, harassment, and criminal conduct by at

     least three (3) identified SSHS Staff Members (2 coaches and 1 teacher), eighteen

     (18) identified SSHS Students, and activity by other unidentified students or

     actors on SSHS property.

532. In response to these complaints, Defendants have retaliated against Owen, and

     Deidre, in contravention to the rights and protections set forth in M.C.A. § 49-2-

     301.

533. SSHS and MCPSD were made aware the continued harassment and

     discrimination that was being directed towards Owen, based on his status as a

     protected class member, and perpetrated by at least three (3) identified SSHS

     Staff Members (2 coaches and 1 teacher), eighteen (18) identified SSHS

     Students, and activity by other unidentified students or actors on SSHS property.

534. SSHS and MDPSD, after knowing about harassment, discrimination, and/or

     criminal conduct failed to respond to the known and reported acts of racial

     bigotry, discrimination, harassment and criminal conduct by at least three (3)

     identified SSHS Staff Members (2 coaches and 1 teacher), eighteen (18)



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 114 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 115 of 127



     identified SSHS Students, and activity by other unidentified students or actors

     on SSHS property against Owen.

535. Neither SSHS nor MCPSD responded to the discrimination and staff member

     conduct in accord with state law, federal law, and District policy.

536. The SSHS Administration and/or the MCPSD conducted no investigation of the

     acts of racial bigotry, discrimination, harassment and criminal conduct by SSHS

     Staff Members, nor did they, jointly and severally, or individually, properly

     respond to the acts of racial bigotry, discrimination, harassment and criminal

     conduct by at least three (3) identified SSHS Staff Members (2 coaches and 1

     teacher), eighteen (18) identified SSHS Students, and activity by other

     unidentified students or actors on SSHS property against Owen.

537. The SSHS Administration and/or MCPSD did not make a referral of the acts of

     racial bigotry, discrimination, harassment and criminal conduct by SSHS Staff

     Members, each of which is a potential violation of Montana law, M.C.A. § 20-

     5-209, BULLYING         OF A    STUDENT PROHIBITED,     or M.C.A. § 45-5-220,

     STALKING, or M.C.A. § 45-8-201: OBSCENITY; or M.C.A. § 45-6-101:

     CRIMINAL MISCHIEF; or M.C.A. § 45-8-213: PRIVACY IN COMMUNICATIONS; or

     M.C.A. § 45-5-221: MALICIOUS INTIMIDATION OR HARASSMENT RELATING TO

     CIVIL OR HUMAN RIGHTS;         or M.C.A. § 45-5-625: SEXUAL ABUSE OF CHILDREN;

     or M.C.A. § 49-2-302: AIDING,              COERCING, OR ATTEMPTING,   to the law



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 115 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 116 of 127



     enforcement agency with appropriate jurisdiction.

538. The actions and inactions of SSHS and MCPSD violated Owen’s US

     Constitutional Rights and violated the protections provided by M.C.A. § 49-2-

     301.

539. Owen was damaged emotionally and physically by losing years of his educational

     life and capability to participate in athletics, his mental stability, and his overall

     wellbeing to this unprovoked attack on who he is as a person, as well as the

     emotional distress caused by the institutional betrayal of trusted coaches and

     teachers.

540. Deidre was damaged emotionally and physically by the extreme and outrageous

     conduct of SSHS, SSHS Students, SSHS faculty, and MCPSD, as well as the

     emotional distress caused by the institutional betrayal of SSHS coaches and

     teachers. In addition, Deidre was betrayed by the SSHS Administration, and the

     betrayal damages caused severe emotional distress due to the violation of her

     rights under M.C.A. § 49-2-301.

541. Plaintiffs have sustained actual damages in an amount as yet not fully realized

     in medical costs and treatment costs, but the total damages substantially exceed

     the jurisdictional limits of this court.




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 116 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 117 of 127



                                COUNT 15
               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS:
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

542. Plaintiffs herein reallege paragraphs 1 through 541 above as though fully set forth

     herein.

543. Defendants acts and/or omissions were negligent acts.

544. Defendants acts and/or omissions were significant enough to make reasonably

     foreseeable the emotional distress caused by this conduct.

545. As a direct result of Defendants’ conduct, Owen has suffered serious or severe

     emotional distress manifesting itself by, among other things, suicide attempts,

     self-inflicted cutting wounds, depression, and severe anxiety.

546. As a direct result of Defendants’ conduct, Deidre has suffered serious or severe

     emotional distress while having to watch her son go through this horrific ordeal

     for many years.

                                COUNT 16
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS:
   SEELEY SWAN HIGH SCHOOL AND MISSOULA COUNTY PUBLIC SCHOOL DISTRICT

547. Plaintiffs herein reallege paragraphs 1 through 546 above as though fully set forth

     herein.

548. Defendants acts and/or omissions were negligent acts.

549. Defendants acts and/or omissions were significant enough to make reasonably

     foreseeable the emotional distress caused by this conduct.



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 117 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 118 of 127



550. As a direct result of Defendants’ conduct, Owen has suffered serious or severe

     emotional distress manifesting itself by, among other things, suicide attempts,

     self-inflicted cutting wounds, depression, and severe anxiety.

551. As a direct result of Defendants’ conduct, Deidre has suffered serious or severe

     emotional distress while having to watch her son go through this horrific ordeal

     for many years.

                                             VI.
                                           Damages

552. Plaintiff herein realleges paragraphs 1 through 551 above as though fully set

       forth herein.

553. As alleged in each Count, Plaintiffs have sustained actual damages in an

   amount as yet not fully realized in medical costs and treatment costs, as well as

   intangible special damages and punitive damages, but the total damages alleged

   in this matter substantially exceeds the jurisdictional limits of this court.

554. Plaintiffs’ damages under each Count 1 – 16, Section V, supra, generally

     include, but are not limited to:

           a. the cost of past counseling;

           b. the cost of past therapy;

           c. past pain and suffering;

           d. past emotional distress damages;

           e. past costs of relocation and education;

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 118 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 119 of 127



           f. the cost of future counseling;

           g. the cost of future therapy;

           h. the cost of future educational opportunities lost due to the

               discrimination;

           i. the future pain and suffering;

           j. the future severe emotional distress;

           k. the cost of experts and medical professionals;

           l. litigation costs and attorney’s fees;

           m. exemplary damages which are available under statute;

           n. punitive damages which are available under statute;

           o. exemplary and punitive damage which cannot yet be quantified, but are

               the purview of the jury to determine.

                                            VII.
                                 Attorney’s Fees and Costs

555. Plaintiff herein realleges paragraphs 1 through 554 above as though fully set forth

     herein.

556. Under 42 U.S.C.A § 1988(b), it states that “in any action or proceeding to enforce

     a provision of sections 1981, 1981a, 1982, 1983, 1985, and 1986 of this title, Title

     IX of Public law 92-318, [], the court in its discretion, may allow the prevailing

     party, other than the United States, a reasonable attorney’s fee as part of the costs.”

     Plaintiff, therefore, seeks the recovery of the attorney’s fees and costs for this

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 119 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 120 of 127



     matter under, among other statutes, the Civil Rights Attorney's Fee Awards Act

     of 1976, 42 U.S.C.A. § 1988(b).

557. Plaintiff seeks the recovery of the attorney’s fees and costs for this matter under,

     among other statutes, 42 U.S.C. Code Section 12188(a)(1) which provides for

     recovery of the remedies under § 204(a) of the federal Civil Rights Act of 1964

     (Civil Rights Act), 42 U.S.C. § 2000a-3(a), including attorney’s fees and costs.

558. Plaintiff seeks the recovery of the attorney’s fees and costs for this matter under,

     among other statutes, 42 U.S.C. § 12205, wherein the court may award

     attorneys’ fees at its discretion.

559. Plaintiffs, furthermore, seek the recovery of all reasonable attorney’s fees and

     costs as permitted by any applicable statute, state or federal.

560. Plaintiffs, furthermore, seek the recovery of all reasonable attorney’s fees and

     costs as permitted by the available equitable remedies any applicable under state

     or federal judiciary discretion.

                                          VIII.
                                    Exemplary Damages

561. Plaintiff herein realleges paragraphs 1 through 560 above as though fully set forth

     herein.

562. The continued and permitted discrimination and harassment at the SSHS

     educational institution, by Students, eighteen (18) identified to SSHS and others

     unknown, and by at least three SSHS employees, was so expansive and endured

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 120 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 121 of 127



     so long that it is by definition persistent, severe and repeated, such that the

     conduct, and inaction of SSHS that it aided, abetted, compelled, or coerced the

     Students, and in at least three cases the employees of SSHS, to commit acts of

     overt, offensive, and disgusting discrimination and harassment that facially

     required reporting to law enforcement for the investigation of potential criminal

     acts, including but not limited to:

           a. M.C.A. § 45-8-201: Obscenity;

           b. M.C.A. § 45-6-101: Criminal mischief;

           c. M.C.A. § 45-8-213: Privacy in communications;

           d. M.C.A. § 45-5-221: Malicious intimidation or harassment relating to
              civil or human rights;

           e. M.C.A. § 45-5-625: Sexual abuse of Children.

           f. M.C.A. § 45-5-220: Stalking;

           g. M.C.A. § 49-2-302: Aiding, coercing, or attempting; and

           h. M.C.A. § 45-5-222: Sentence enhancement – offense committed
              because of victim’s race, creed, religion, color, national origin, or
              involvement in civil rights or human rights activities.

563. Defendants conduct, individually, in concert, or in combination, demonstrates a

     level of actual malice and/or actual fraud in breaching their duties to students and

     parents, entitling the Plaintiffs to punitive damages under M.C.A. § 27-1-220.

564. Defendants conduct, individually, in concert, or in combination, demonstrates the

     Defendants’ conduct was indifferent to the federally protected rights of others

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 121 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 122 of 127



     and, the participation of SSHS employees in the harassment, at a minimum,

     demonstrates the Defendants were motivated by an evil intent or motive, which

     further entitles Plaintiff to punitive damages under 42 U.S.C. § 1983.

565. Defendants conduct, individually, in concert, or in combination, demonstrates the

     Defendants’ conduct was reckless or callously indifferent to the federally

     protected rights of others and, the participation of SSHS employees in the

     harassment, at a minimum, demonstrates the Defendants were motivated by an

     evil intent or motive, which further entitles Plaintiff to punitive damages under

     42 U.S.C. § 1983, et seq.

566. Defendants conduct, individually, in concert, or in combination, and the manner

     in which they failed to act demonstrates conscious indifference to the underlying

     discrimination, which was based on race, color, sex, religion or national origin

     under Title VII, entitling Plaintiffs to seek punitive damages under the 1991

     Amendments to the Civil Rights Act of 1964 for the retaliatory motivation and

     conduct by Defendants.

567. Defendants conduct, individually, in concert, or in combination, and the manner

     in which they failed to act demonstrates conscious indifference to the underlying

     discrimination premised upon the Plaintiffs’ protected class status (race, color,

     national origin, and gender), which entitles Plaintiffs to seek punitive damages

     under the same theory advocated and approved under 42 U.S.C. § 1981a(b) and



COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 122 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 123 of 127



     42 U.S.C. § 1981a(a)(3) in an amount not to exceed $300,000, as provided

     under this statutory relief provision.

568. Defendants’ conduct, individually, in concert, or in combination, and the manner

     in which they failed to act demonstrates conscious indifference to the underlying

     discrimination premised upon the Plaintiffs’ protected class status (disabled),

     which entitles Plaintiffs to seek punitive damages under the same theory

     advocated and approved under 42 U.S.C. § 12177 and 42 U.S.C. § 1981a(a)(3)

     in an amount not to exceed $300,000, as provided under this statutory relief

     provision.

                                      Prayer for Relief

WHEREFORE, Plaintiffs pray for relief as follows:

       1.      An award of the economic damages incurred as a result of the negligence
               of Seeley Swan High School;

       2.      An award of the economic damages incurred as a result of the negligence
               of Missoula County Public School District;

       3.      An award of the special damages incurred as a result of the negligence of
               Seeley Swan High School and Missoula County Public School District;

       4.      An award of the special damages incurred as a result of the negligence of
               Missoula County Public School District;

       5.      An award of the consequential damages incurred as a result of the
               negligence of Seeley Swan High School and Missoula County Public
               School District;

       6.      An award of the consequential damages incurred as a result of the
               negligence of Missoula County Public School District;

COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 123 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 124 of 127




       7.      An award of past emotional distress damages;

       8.      An award of future emotional distress damages;

       9.      An award of past medical expenses;

       10.     An award of future medical expenses;

       11.     An award of costs and attorney’s fees;

       12.     An award of punitive damages; and

       13.     For any other relief the Court deems just under the circumstances.

DATED this 21st day of January, 2021.


                                             /s/ Lawrence E. Henke
                                             LAWRENCE E. HENKE
                                             Attorney for the Plaintiffs




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 124 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 125 of 127



                               DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiffs, by and through their counsel, and hereby demand

a jury trial.

DATED this 21st day of January, 2021.


                                             /s/ Lawrence E. Henke
                                             LAWRENCE E. HENKE
                                             Attorney for the Plaintiffs




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 125 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 126 of 127




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 126 of 127
       Case 9:21-cv-00010-DLC Document 1 Filed 01/21/21 Page 127 of 127




COMPLAINT AND DEMAND FOR JURY TRIAL -- Page 127 of 127
